UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 XFONE, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: -1- XFONE, INC. 5307 W. Loop 289 Lubbock, Texas79414 Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Stockholders to Be Held on July 14, 2010 The Notice of Special Meeting and Proxy Statement is available at: www.xfone.com NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held onJuly 14, 2010 To our Stockholders: NOTICE IS HEREBY GIVEN that a Special Meeting (the “Meeting”) of the Stockholders of XFONE, INC., a Nevada corporation (“Xfone” or the “Company”) will be held at 10:30 a.m. ET on July 14, 2010,at the offices of Gersten Savage LLP located at 600 Lexington Avenue, 9th Floor, New York, NY 10022, United States, for the following purposes: (i) To vote on a proposal (“Proposal I”) to approve that certain agreement dated January 29, 2010 (the “Agreement”) whichXfone entered into with Abraham Keinan, a significant shareholder and Chairman of the Board of Xfone, and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan, and the transactionpursuant thereto, whereby Xfone will sell to Mr. Keinan, through AMIT K LTD, as buyer, all of Xfone’s interests in five (5) of itssubsidiaries: Swiftnet Limited, Auracall Limited, Equitalk.co.uk Limited, Story Telecom, Inc. and Story Telecom Limited (the “Transaction”). (ii) To vote on a proposal to permit Xfone’s President, in his discretion, to adjourn or postpone the Meeting if necessary for further solicitation of proxies if there are not sufficient votes at the originally scheduled time of the Meeting to approve Proposal I. Xfone’s Board of Directors unanimously recommends that Xfone stockholders vote “FOR” Proposal I The foregoing items of business are more fully described in the Proxy Statement that is attached and made a part of this Notice. We urge you to read it very carefully and in its entirety.Only stockholders of record of the Company’s Common Stock, $0.001 par value per share (“Common Stock”), at the close of business on May 24, 2010 (the “Record Date”) will be entitled to notice of, and to vote at, the Meeting or any postponement or adjournment thereof.As of the date of this Notice, our Board of Directors knows of no other business to be conducted at the Meeting. We cannot complete the Transaction unless our stockholders approve the Agreement and the Transaction.Because approval of the Agreement and the Transaction requires the affirmative vote of the holders of a majority of Xfone’s Common Stock entitled to vote, any failure to vote has the same effect as a vote against the Agreement and the Transaction.Accordingly your vote is very important regardless of the number of shares you own. All stockholders are cordially invited to attend the Meeting in person.Only record or beneficial owners of the Company’s Common Stock as of the Record Date may attend the Meeting in person. When you arrive at the Meeting, you must present photo identification, such as a driver’s license. Beneficial owners also must provide evidence of stock holdings as of the Record Date, such as a recent brokerage account or bank statement, along with a legal proxy issued by their broker or nominee authorizing the beneficial holders to vote, and a statement from the broker or nominee confirming that the shares have not yet been voted. STOCKHOLDERS ARE URGED TO FILL IN, DATE, SIGN AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ACCOMPANYING PREPAID ENVELOPE. It is desirable that as many stockholders as possible be represented, in person or by proxy, at the Meeting. Consequently, whether or not you now expect to be present, please execute and return the enclosed proxy card. You have the power to revoke your proxy card at any time before it is voted, and the giving of a proxy card will not affect your right to vote in person ifyou attend the Meeting. By order of the Board of Directors, Date:May 18, 2010 By: /s/Guy Nissenson Guy Nissenson President, Chief Executive Officer and Director -2- XFONE, INC. 5307 W. Loop 289 Lubbock, Texas79414 PROXY STATEMENT FOR THE SPECIAL MEETING OF STOCKHOLDERS To be held onJuly 14, 2010 Proxy cards in the form enclosed with this Proxy Statement are being solicited by the Board of Directors of Xfone, Inc. (“Xfone,” the “Company,” “we,” “us,” and “our”) for use at the Company’s Special Meeting of Stockholders to be held onJuly 14, 2010, and at any postponement or adjournment thereof (the “Meeting”). Your vote is very important. For this reason, our Board of Directors is requesting that you permit your shares ofCommon Stock, $0.001 par value per share (“Common Stock”), to be represented at the Meeting by the proxies named on the enclosed proxy card.We will bear the cost of soliciting the proxies and we may enlist the assistance, and reimburse the reasonable expenses, of banks and brokerage houses in the additional solicitation of proxies and proxy authorizations, particularly from their customers whose stock is not registered in the owner's name, but in the name of such banks or brokerage houses.Solicitation of proxies may also be made personally, or by telephone, telegraph or E-mail, by our regularly employed officers and other employees, who will receive no additional compensation for such activities. Information Concerning the Proxy Materials and the Meeting This Proxy Statement contains important information for you to consider when deciding how to vote on the proposals brought before the Meeting. Please read it carefully.The following proposalswill be considered and voted upon at the Meeting: (i) a proposal (“Proposal I”) to approve that certain agreement dated January 29, 2010 (the “Agreement”) whichXfone entered into with Abraham Keinan, a significant shareholder and Chairman of the Board of Xfone, and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan, and the transactionpursuant thereto, whereby we will sell to Mr. Keinan through AMIT K LTD, as buyer, all of our interests in five (5)of oursubsidiaries: Swiftnet Limited, Auracall Limited, Equitalk.co.uk Limited, Story Telecom, Inc. and Story Telecom Limited (the “Transaction”). (ii) a proposal to permit our President, in his discretion, to adjourn or postpone the Meeting if necessary for further solicitation of proxies if there are not sufficient votes at the originally scheduled time of the Meeting to approve Proposal I. Voting materials, which include this Proxy Statement, the accompanying Notice of Meeting and the proxy card will be first mailed to stockholders on or about June 9, 2010. Voting Procedures and Vote Required Only stockholders of record of our Common Stock at the close of business on May 24, 2010 (the “Record Date”) are entitled to vote at the Meeting. As of May 17, 2010, there were issued and outstanding21,119,488 shares of our Common Stock. Each outstanding share of Common Stock is entitled to one vote on all matters properly coming before the Meeting.Stockholders may vote in person or by proxy. However, granting a proxy card does not in any way affect a stockholder’s right to attend the Meeting and vote in person.Anyone giving a proxy card may revoke it at any time before it is exercised by giving our corporate Secretary, Alon Reisser,written notice of the revocation, by submitting a proxy card bearing a later date or by attending the Meeting and voting in person. -3- Guy Nissenson and/or Niv Krikov are named as attorneys in the proxy card. Mr. Nissenson is our President, Chief Executive Officer, a member of our Board of Directors and one of our significant shareholders. Mr. Krikov is our Treasurer, Chief Financial Officer and Principal Accounting Officer. Mr. Nissenson and/or Mr. Krikov will vote all shares represented by properly executed, unrevoked proxy cards returned in time to be counted at the Meeting. Where a vote has been specified in the proxy card with respect to the matters identified in the Notice of the Meeting, the shares represented by the proxy card will be voted in accordance with those voting specifications. If no voting instructions are indicated, your shares will be voted in accordance with the discretion of the attorneys named in the proxy card. In addition,the proxy card holders may determine in their discretion with respect to any other matters properly presented for a vote before the Meeting. The presence in person or by properly executed proxy cards of holders representing fifty point one percent (50.1%) of the issued and outstanding shares of the Common Stock entitled to vote is necessary to constitute a quorum for the transaction of business at the Meeting. There are no cumulative voting rights. Votes cast by proxy or in person at the Meeting will be tabulated by the inspector of elections appointed for the Meeting, who will determine whether or not a quorum is present. In accordance with the Company's Articles of Incorporation and By-laws, applicable law, and the Agreement, the approval of the Agreement and the Transaction (Proposal I) shall be by the affirmative vote of the holders of a majority of Xfone’s Common Stock entitled to vote at the Meeting.Approval of an adjournment of the Meeting, if necessary, requires the affirmative vote of a majority of those present at the Meeting, in person or by proxy, entitled to vote. Shares of Common Stock represented by proxy cards that are marked “abstain” will be included in the determination of the number of shares present and voting for purposes of determining the presence or absence of a quorum for the transaction of business at the Meeting.Abstentions are not counted as voted either for or against a proposal. Abstentions will be counted as votes that have been cast, which will have the same effect as a negative vote on the matter. If your shares are held in the name of a brokerage firm, bank, nominee or other institution (referred to as shares which are held in “street name”), you will receive instructions from such holder that you must follow in order for you to specify how your shares will be voted by such holder.Brokers holding shares of Common Stock for beneficial owners in “street name” must vote those shares according to the specific instructions they receive from the owners. Certain “street name” holders have the authority to vote shares for which their customers do not provide voting instructions on certain routine, uncontested items.However, absent specific instructions from the beneficial owners in thecase of “non-routine” matters, the brokers may not vote the shares. “Broker non-votes” result when brokers are precluded from exercising their discretion on certain types of proposals. The Proposal to approve the Agreement and the Transaction is considered “non-routine.”Therefore, if you do not specify how you would like your shares to be voted, the resulting broker “non-vote” will be counted toward a quorum at the Meeting, but will not be able to be voted on Proposal I, thereby having the same effect as a vote against the approval of Proposal I.Your shares still may be voted on Proposal II. Transfer Online is our transfer agent, and will be handling the proxy ballots and tabulation of votes for the Meeting. If your shares are held in “street name” and you want to vote your shares in person at the meeting, you must provide evidence at the Meeting of your stock holdings as of the Record Date, such as a recent brokerage account or bank statement.You must also provide a legal proxy issued by your broker or nominee authorizing you to vote your shares, along with a statement from the broker or nominee confirming that the shares have not yet been voted. Internet Voting Option for “Registered” Holders Only Registered Stockholders have three voting options:(1) Voting in person at the Meeting; (2) completing and sending in the enclosed proxy card; or (3) casting a vote on the Internet for such shares. -4- Instructions for voting electronically: · Contact our corporate Secretary, Alon Reisser at alon@xfone.com, or Jen Berry from Transfer Online at jen@transferonline.com, to obtain your personal Authorization Code · Go online to www.transferonline.com/proxy · Enter the Proxy Code (265) and your personal Authorization Code · Press Continue · Make your selections · Press Vote Now If you vote by Internet, please do not mail your proxy card. Should you have any questions, or need additional assistance with electronic voting, please contact Transfer Online at proxy@transferonline.com, or call 503-227-2950 (8:00-4:30 PDT). Additional Information Additional information about our Company is contained in our current and periodic reports filed with the U.S. Securities and Exchange Commission (the “Commission”). These reports, their accompanying exhibits and other documents filed with the Commission may be inspected without charge at the Public Reference Room maintained by the Commission at 100 F. Street, N.E., Washington, D.C. 20549. You can obtain information about operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at www.sec.gov. Copies of such material can be obtained from the public reference section of the Commission at prescribed rates. Our principal executive office is located at: 5307 W. Loop 289 Lubbock, Texas79414 U.S.A. Telephone Number:806-771-5212 Fax Number: 806-788-3398 If you have additional questions about the Meeting, the Agreement or the Transaction, you should contact our corporate Secretary, Alon Reisser, at alon@xfone.com. The date of this Proxy Statement is , 2010 -5- TABLE OF CONTENTS SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 8 PROPOSAL I - Approval of the Agreement and the Transaction 11 PROPOSAL II - Approval of Adjournment of Meeting to Solicit Additional Proxies 26 GENERAL AND OTHER MATTERS 27 SOLICITATION OF PROXIES 27 STOCKHOLDER PROPOSALS FOR 2 27 Appendix A- Unanimous Written Consent of the Board of Directors A-1 Appendix B - Agreement B-1 Appendix C - Valuation C-1 Appendix D - Financial Statements of Xfone, Inc. D-1 Appendix E - Financial Statements of the UK Subsidiaries E-1 Appendix F - Pro Forma Financial Information F-1 -6- SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Proxy Statement contains “forward-looking statements” and information relating to our business that are based on our beliefs as well as assumptions made by us or based upon information currently available to us. When used in this Proxy Statement, the words anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “project,” “should” and similar expressions are intended to identify forward-looking statements. These forward-looking statements include, but are not limited to, statements relating to our performance in “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which was filed with the Commission on March 30, 2010. These statements reflect our current views and assumptions with respect to future events and are subject to risks and uncertainties. Actual and future results and trends could differ materially from those set forth in such statements due to various factors. Such factors include, among others: general economic and business conditions; industry capacity; industry trends; competition; changes in business strategy or development plans; project performance; availability, terms, and deployment of capital; and availability of qualified personnel. These forward-looking statements speak only as of the date of this Proxy Statement. Subject at all times to relevant securities law disclosure requirements, we expressly disclaim any obligation or undertaking to disseminate any update or revisions to any forward-looking statement contained herein to reflect any change in our expectations with regard thereto or any changes in events, conditions or circumstances on which any such statement is based. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. -7- SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of May 17, 2010, certain information with respect to the beneficial ownership of our Common Stock by each stockholder known to us to be the beneficial owner of more than 5% of our Common Stock and by each of our current directors and executive officers. Each person has sole voting and investment power with respect to the shares of Common Stock, except as otherwise indicated. Information relating to beneficial ownership of Common Stock by our principal stockholders and management is based upon information furnished by each person using “beneficial ownership” concepts under the rules of the Commission. Under these rules, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or direct the voting of the security, or investment power, whichincludes the power to vote or direct the voting of the security. The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days. Under the Commission rules, more than one person may be deemed to be a beneficial owner of the same securities, and a person may be deemed to be a beneficial owner of securities as to which he or she may not have any pecuniary beneficial interest. We are unaware of any contract or arrangement which could result in a change in control of our Company. The following table assumes, based on our stock records, that there are 21,119,488 shares issued and outstanding as of May 17, 2010. Title of Class Name, Title & Address of Beneficial Owner Amount of Beneficial Ownership Nature of Ownership Percent of Class Common Abraham Keinan(1)(3) Chairman of the Board 4 WycombeGardens London NW11 8AL United Kingdom Direct % Common Guy Nissenson(2)(3) President, Chief Executive Officer, and Director, 73 Kdoshey Hashoa St. Herzliya Pituach, Israel Direct/Indirect % Common Eyal J. Harish(4) Director 18 Bloch St. Tel Aviv, Israel Direct % Common Shemer S. Schwartz(5) Director 5 Israel Galili St. Kefar Saba, Israel Direct % Common Aviu Ben-Horrin(6) Director 40 Jabotinski St. Kefar Sava, Israel Direct % Common Itzhak Almog(7) Director 7/A Moledet St. Hod Hasharon, Israel Direct % Common Israel Singer(8) Director 63 Ben Eliezer St. Ramat Gan, Israel Direct % Common Arie Rosenfeld Director 9, Clos de Wagram 1180 Brussels, Belgium 0 N/A Common Niv Krikov(9) Treasurer, Chief Financial Officer and Principal Accounting Officer 7908 Vicksburg Ave. Lubbock, TX 79424 0 Direct Common Directors and Executive Officers as a group (9 persons) Direct % Common Scott Richard L(10) 1400 Gulf Shore Boulevard, North - Suite 148, Naples, FL 34102 Indirect % Common Gagnon Securities LLC(11)(12) 1370 Ave. of the Americas, Suite 2400 New York, NY10019 Indirect % Common Neil Gagnon(11)(12) 1370 Ave. of the Americas, Suite 2400 New York, NY10019 Direct/Indirect % Common Mr. Blair E. Sanford and Burlingame Asset Management, LLC(13) 1 Market Street, Spear Street Tower, Suite 3750 San Francisco, CA 94105 Indirect % -8- Until June 23, 2004, Abraham Keinan indirectly held 1,302,331 shares of our Common Stock through Vision Consultants Limited, a Nassau, Bahamas incorporated company that is 100% owned by Mr. Keinan. On June 23, 2004, the shares held by Vision Consultants Limited were transferred to Mr. Keinan as an individual. In addition, certain stockholders provided Mr. Keinan and Mr. Guy Nissenson with irrevocable proxies representing a total of 2.687% of our Common Stock. On November 24, 2004, our Board of Directors issued 1,500,000 options to Mr. Keinan on the following terms: Option exercise price - $3.5, vesting date - 12 month from the date of grant, expiration date - 5 years from the vesting date. Mr. Keinan’s 4,808,000 shares of Common Stock include 1,500,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. Because Mr. Keinan has a personal interest in the Transaction, he will abstain from voting his shares or any shares for which he has a proxy to vote on Proposal I.See “Vote Required for the Closing of the Transaction” below. Guy Nissenson, our President, Chief Executive Officer, and Director, holds 111,500 shares of our Common Stock and has indirect beneficial ownership of 1,203,500 shares of our Common Stock and direct beneficial ownership of 3,000,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. In addition, certain stockholders provided Mr. Nissenson and Mr. Keinan with irrevocable proxies representing a total of 2.687% of our Common Stock. To the extent that we issue any shares to Abraham Keinan, Campbeltown Business Ltd. has the right to purchase or acquire such number of our shares on the same terms and conditions so that the relative percentage ownership of Abraham Keinan and Campbeltown Business Ltd. remains the same. On November 24, 2004, our Board of Directors issued 1,500,000 options to Mr. Nissenson on the following terms: Option exercise price - $3.5, vesting date - 12 month from the date of grant, expiration date - 5 years from the vesting date.On February 15, 2010, our Board of Directors issued 1,500,000 options to Mr. Nissenson on the following terms: Option exercise price - $1.1, vesting date - on the date of grant, expiration date - 5 years from the grant date. Our Chairman of the Board, Abraham Keinan, and our President, Chief Executive Officer, and Director, Guy Nissenson, exercise significant control over stockholder matters through a September 28, 2004 Voting Agreement between Mr. Keinan, Mr. Nissenson and Campbeltown Business Ltd., an entity owned and controlled by Mr. Nissenson and his family (referred to herein as the “Voting Agreement”). The Voting Agreement is for a term of 10 years and provides that: (a)Messrs Keinan and Nissenson and Campbeltown Business, Ltd. agree to vote any shares of our Common Stock controlled by them only in such manner as previously agreed by all these parties; and (b)in the event of any disagreement regarding the manner of voting, a party to the Voting Agreement will not vote any shares, unless all the parties have settled the disagreement. Pursuant to the Keinan/Nissenson/Campbeltown Agreement, described below under PROPOSAL I,subject to and upon the consummation of the Transaction, the Voting Agreement, will be simultaneously replaced with an irrevocable written appointment by Mr. Keinan of Mr. Nissenson, to act as Mr. Keinan’s proxy in respect of all shares of our Common Stock that Mr. Keinan owns or holds now or in the future. Dr. Eyal J. Harish is the former brother-in-law of Abraham Keinan, our Chairman of the Board. Dr. Harish holds 75,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. Mr. Shemer S. Schwartz holds 8,900 shares of our Common Stock and 75,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. Mr. Aviu Ben-Horrin holds 50,000 shares of our Common Stock and 25,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. Mr. Itzhak Almog holds 25,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. Mr. Israel Singer holds20,000 shares issuable upon the exercise of options, exercisable within 60 days from the date of this Proxy Statement. On February 15, 2010, our Board of Directors issued 400,000 options to Mr. Krikov on the following terms: Option exercise price - $1.10. The options will vest as to 25% of the underlying shares 12 months from the date of grant.The remaining 75% of the options shall vest in equal quarterly installments after 15 months from the date of grant. In the event of a change of control of the Company, any unvested and outstanding portion of the options shall immediately and fully vest. Mr. Krikov’s options will expire on February 15, 2017. Mr. Richard L Scott, the controlling member of XFN RLSI Investments, LLC, located at 1400 Gulf Shore Boulevard, North - Suite 148, Naples, FL 34102 (“RLSI”), may be deemed to beneficially own 2,643,121 shares of Common Stock owned by RLSI.According to a Schedule 13D/A filed with the Commission on September 8, 2008, Mr. Scott may also be deemed to beneficially own a warrant owned by RLSI to purchase an additional 800,000 shares of Common Stock, for aggregate beneficial ownership of 3,443,121 shares. The table reflects beneficial ownership of all shares and the warrant. -9- Gagnon Securities LLC, a registered investment adviser, in its role as investment manager to several customer accounts, foundations, partnerships, trusts, and private investment funds (collectively, the “Funds”) to which it furnishes investment advice, may be deemed to beneficially own741,655 shares of Common Stock which are owed by the Funds, which includes 72,132 shares issuable upon exercise of warrants. Gagnon Securities LLC shares investment and/or voting power with Mr. Gagnon, the managing member and the principal owner of Gagnon Securities LLC, over certain of the741,655 shares owned by the Funds, and shares investment discretion and/or voting power over the remaining shares with persons other than Mr. Gagnon. Gagnon Securities LLC has expressly disclaimed beneficial ownership of all securities held in the Funds' accounts. No single client's interest as reported in the customer accounts at Gagnon Securities LLC exceeds 5% of our outstanding Common Stock. Mr. Gagnon has sole voting power with respect to 1,759,555 shares of our Common Stock (which includes 250,500 shares issuable upon exercise of warrants), shares voting power with respect to 1,830,700shares of Common Stock (which includes 167,368 shares issuable upon exercise of warrants), has sole dispositive power with respect to 1,759,555 shares of Common Stock (which includes 250,500 shares issuable upon exercise of warrants), and shares dispositive power with respect to 1,169,956 shares of Common Stock (which includes 183,368 shares issuable upon exercise of warrants).Mr. Gagnon has expressly disclaimed beneficial ownership of all securities held in the Funds' accounts. With the exception of Mr. Gagnon who owns a cumulative amount of 6.65% of our outstandingCommon Stock.No single client's interest as reported in the customer accounts at Gagnon Securities LLC exceeds 5% of our outstanding Common Stock. Burlingame Asset Management, LLC (“BAM”) is the general partner of each of Burlingame Equity Investors, LP and Burlingame Equity Investors II, LP, and the investment manager of Burlingame Equity Investors (Offshore) Ltd. (collectively, the “Funds”). Mr. Sanford is the managing member of BAM. Mr. Sanford andBAM may each be deemed to beneficially own 4,310,718shares of Common Stock (which includes 1,050,000 shares issuable upon exercise of warrants) which are owed by the Funds. As of the date of this Proxy Statement, our Chairman of the Board, Abraham Keinan, beneficially owns 13.83% of our Common Stock (excluding options). Our President, Chief Executive Officer, and Director, Guy Nissenson,beneficially owns 0.53% of our Common Stock and has significant influence over an additional 5.70% of our Common Stock (excluding options), which is owned by Campbeltown Business Ltd., an entity owned and controlled by Mr. Nissenson and his family. In addition, certain stockholders provided Mr. Nissenson and Mr. Keinan with irrevocable proxies representing a total of 2.687% of our Common Stock. Shemer S. Schwartz, a director, beneficially owns 0.042% of our Common Stock (excluding options). Aviu Ben-Horrin, a director, beneficially owns 0.237% of our Common Stock (excluding options). Our wholly owned subsidiary, Swiftnet Limited, beneficially owns 0.62% of our Common Stock. Therefore, our management potentially may vote 23.64% of our Common Stock, without giving effect to the issuance of any shares upon the exercise of outstanding warrants or options.However, because Mr. Keinan has a personal interest in the Transaction, he will abstain from voting his shares or any shares for which he has a proxy to vote.In addition, as one of the entities that is the subject of the Transaction, Swiftnet will abstain from voting its shares as well.See “Vote Required for the Closing of the Transaction” below.Accordingly, our management may potentially vote 7.64% of our Common Stock at the Meeting.As such, our management may have control over, or at least affect, the outcome of matters submitted to a vote of the holders of our Common Stock, including the approval of Proposal I, and, if necessary, Proposal II, at the Meeting, as well as other matters such as the election of directors, amendments to our Articles of Incorporation and Bylaws and approval of significant corporate transactions. Additionally, our management may be able to delay, deter or prevent a change in our control that might be beneficial to our other stockholders. -10- PROPOSAL I PROPOSAL TO APPROVE THAT CERTAIN AGREEMENT DATED JANUARY 29, 2, ABRAHAM KEINAN, A SIGNFICANT SHAREHOLDER AND CHAIRMAN OF THE BOARD, AND AMIT K LTD., A COMPANY WHOLLY OWNED AND CONTROLLED BY MR. KEINAN, AND THE TRANSACTION PURSUANT THERETO, WHEREBY XFONE WILL SELL TO MR. KEINAN THROUGH AMIT K LTD THE ENTIRE ISSUED SHARE CAPITAL THAT XFONE OWNS OF XFONE’S UK SUBSIDIARIES For the reasons set forth below in “Background and Purpose of the Sale,” our Board of Directors, Audit Committee and management has determined that it is advisable and in the best interests of the Company and its stockholders to sell all of our interests in our United Kingdom subsidiaries to Abraham Keinan, one of our significant shareholders and Chairman of our Board of Directors, through AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan (the “Transaction”), pursuant to the terms of that certain agreement dated January 29, 2010 (the “Agreement”) which we entered into with Abraham Keinan and AMIT K LTD, as Buyer. Thus on February 15, 2010, our Audit Committee of our Board of Directors approved the Agreement and the Transaction, and recommended that our Board approve the Agreement and the Transaction. Following such approval and recommendation, our Board of Directors (with Mr. Keinan abstaining from voting), approved the Agreement and the Transaction on February 15, 2010, and on April 14, 2010 referred the matter to the Company’s stockholders for their approval and recommended that the stockholders vote FOR the approval of the Agreement and the Transaction. Summary Term Sheet The following is a summary term sheet of the Agreement and the Transaction to be considered under this Proposal I. This summary is qualified in its entirety by the discussion set forth below in this Proposal I as well as the Agreement, which is attached as Appendix B to this Proxy Statement. On January 29, 2010, we entered into an agreement (the “Agreement”) with Abraham Keinan, one of our significant shareholders and Chairman of our Board, and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan (“Buyer”) for the sale of five (5) of our subsidiaries(the “Agreement”). The material terms of the Agreement are: ·We agreed to sell to Mr. Keinan, through Buyer, all of our interests in the following five (5) subsidiaries. These subsidiaries are collectively referred to in this Proxy Statement as our “UK Subsidiaries”: 1. Swiftnet Limited, which was incorporated in 1990 under the laws of the England and Wales and is headquartered in London, England (“Swiftnet”); 2. Auracall Limited, a wholly-owned subsidiary of Swiftnet, which was incorporated in 2001 under the laws of England and Wales, and is headquartered in London, England (“Auracall”); 3. Story Telecom, Inc., a holding company which was incorporated in the state of Nevada in 2004 (“Story Inc.”) 4. Story Telecom Limited, a wholly-owned subsidiary of Story Inc. which was incorporated in 2002 under the laws of England and Wales, and is headquartered in London, England (“Story Limited”); and 5. Equitalk.co.uk Limited, which was incorporated in 2000 under the laws of England and Wales and is headquartered in London, England (“Equitalk”). ·The purchase price is $3,500,000 and is comprised of: (1) a release of the Iddo Keinan Loan which had been extended to us on December 10, 2009 in the amount of £860,044 ($1,229,263); (2) redemption by Buyer and/or Mr. Keinan of the credit facility which we had obtained from Bank Leumi (UK) Plc in the amount of £150,000 ($226,604) (Items 1 and 2 are referred to as the “First Payment”); and (3) Earn-out payments (the “Earn-Out Payments”) to be paid to us in cash, aggregating a maximum of $1,858,325. -11- ·The Earn-Out Payments shall commence after the accumulative EBITDA of the UK Subsidiaries, over the years beginning on the consummation of the Transaction (the “Closing”), has reached an aggregate amount equal to the First Payment and payable not later than March 31 of each successive year, calculated as follows: the product of (A) twenty percent (20%) and (B) the accumulative EBITDA of the UK Subsidiaries for the applicable year.The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325 in the aggregate (the “Earn-Out Consideration”). ·In the event that Buyer and/or Mr. Keinan sell the UK Subsidiaries after the Closing and before the Earn-Out Consideration has been paid to us in full and therefore Buyer and/or Mr. Keinan cannot pay the Earn-Out Payments out of the accumulative EBITDA of the UK Subsidiaries, Buyer and/or Keinan shall immediately pay to us, upon our demand, in cash, $1,858,325, less any amounts previously paid to us as Earn-Out Consideration. ·In connection with the Transaction, Guy Nissenson, our President, Chief Executive Officer, director and one of our significant shareholders, will resign his directorship of all of the UK Subsidiaries, and Mr. Keinan will resign from his directorship of all of our subsidiaries, other than the UK Subsidiaries. ·The Closing is subject to the approval by the holders of a majority of our shares of Common Stock entitled to vote. In the event that approval of our stockholders is not obtained by July 31, 2010, the Agreement will terminate. ·The Closing was also subject to approval by the Audit Committee of our Board and our Board of Directors, which we received on February 15, 2010. At the Meeting, the stockholders will be asked to approve the Agreement (attached hereto as Appendix B) and the Transaction.If the stockholders approve the Agreement and the Transaction, it is anticipated that the Transaction will be effected as soon as practicable after the Meeting. If the stockholders do not approve the Agreement and the Transaction, then the Agreement will automatically terminate, and will be of no further force and effect. Vote Required for the Closing of the Transaction In accordance with the Company's Articles of Incorporation and By-laws, applicable law, and the Agreement, the approval of the Transaction shall be by the affirmative vote of the holders of a majority of Xfone’s Common Stock entitled to vote.Since Mr. Keinan is a significant shareholder, with beneficial ownership of approximately 19.54% of our Common Stock, and is our Chairman of the Board, the Transaction constitutes a transaction with a “related party” or “interested person” and thus our Audit Committee and Board of Directors determined that approval of our stockholders would be required in order to consummate the Transaction.Further, because Mr. Keinan has a personal interest in the Transaction, he will abstain from voting his shares or any shares for which he has a proxy to votein connection with Proposal I.In addition, as one of the entities that is the subject of the Transaction, Swiftnet, which beneficially owns approximately 0.62% of our Common Stock, will abstain from voting its shares as well in connection with Proposal I. Contact Information Our principal executive offices are located at 5307 W. Loop 289, Lubbock, Texas 79414. Our telephone number is (806) 771-5212. Mr. Keinan’s mailing address is 4 Wycombe Gardens, London NW11 8AL, U.K.and his telephone number is +44-77-11-317-106. AMIT K LTD is a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan. The principal executive offices of AMIT K LTD are located at 788/790 Finchley Road, Temple Fortune, London NW11 7TJ, UK. The company’s telephone number is +44-77-11-317-106. -12- The UK Subsidiaries Swiftnet Limited and its wholly owned subsidiary, Auracall Limited On October 4, 2000, we acquired Swiftnet which had a business plan to provide a comprehensive range of telecommunication services and products, integrated through one website. Swiftnet was incorporated in 1990 under the laws of the England and Wales and is headquartered in London, England. Until 1999, the main revenues for Swiftnet were derived from messaging and fax broadcast services. During 2000, Swiftnet shifted its business focus to voice services and since then offers a comprehensive range of calling services to resellers and end customers. Utilizing automation and proprietary software packages, Swiftnet’s strategy is to grow without the need for heavy investments and with lower expenses for operations and registration of new customers. On August 15, 2007, we, Swiftnet and Dan Kirschner entered into a definitive Share Purchase Agreement which was completed on the same date, pursuant to which Swiftnet purchased from Mr. Kirschner the 67.5% equity interest in Auracall that he beneficially owned, thereby increasing Swiftnet’s ownership interest in Auracall from 32.5% to 100%. Swiftnet had acquired the initial 32.5% interest in Auracall through several transactions that occurred since October 16, 2001. The purchase price for the shares was £810,918 (approximately $1,616,158), payable as follows: £500,000 (approximately $996,500) was paid in cash upon signing of the Share Purchase Agreement, and the remaining £304,000, plus interest of £6,918 (approximately $619,658), was payable in monthly installments beginning in September 2007 and continued through March 2008. In connection with the acquisition, Auracall and Swiftnet entered into an Inter-Company Loan Agreement, pursuant to which Auracall agreed to lend Swiftnet £850,000 (approximately $1,694,050) for the sole purpose of and in connection with Swiftnet’s acquisition of the Auracall shares. The loan was unsecured, bore interest at a rate of 5% per annum, and was repaid in full on March 31, 2009. As a result of the terms of the transaction, Mr. Kirschner no longer serves as Auracall’s Managing Director or as a member of its board of directors. Story Telecom, Inc. and its wholly owned subsidiary, Story Telecom Limited On May 10, 2006, we, Story Inc., Story Limited, Story Telecom (Ireland) Limited (which was dissolved on February 23, 2007), Nir Davison, and Trecastle Holdings Limited, a company owned and controlled by Mr. Davison, entered into a Stock Purchase Agreement. Pursuant to the Stock Purchase Agreement, we increased our ownership interest in Story Inc from 39.2% to 69.6% in a cash transaction valued at $1,200,000. We initially owned 39.2% interests in Story Inc pursuant to that certain founders agreement dated September 30, 2002 by and between us, Swiftnet and Mr. Davison, as amended and/or supplemented by amendments dated June 30 2003, September 5, 2003, December 31, 2003, February 19, 2004, March 25, 2004 and August 18, 2005. Of the total consideration, $900,000 was applied to payables owed by Story Telecom to us and Swiftnet for back-end telecommunications services. The balance of $300,000 was paid to Story Telecom to be used as working capital. Story Inc. operated in the United Kingdom through its two wholly owned subsidiaries, Story Limited and Story Telecom (Ireland) Limited (which was dissolved on February 23, 2007). Following the acquisition, Story Telecom operates as a division of our operations in the United Kingdom. The stock purchase pursuant to the Stock Purchase Agreement was completed on May 16, 2006. On March 25, 2008, we purchased from Mr. Davison and Trecastle Holdings Limited, the shares of common stock of Story Inc. that each party owned, respectively, for an aggregate purchase price of £270,000 ($538,083), pursuant to the terms of a Securities Purchase Agreement entered into between the parties on that date. Upon acquisition of the shares of common stock of Story Inc. from Mr. Davison and Trecastle Holdings, Story Inc. became our wholly owned subsidiary. Equitalk.co.uk Limited On May 25, 2006, we and the shareholders of Equitalk entered into an Agreement relating to the sale and purchase of Equitalk (the “Equitalk Agreement”). The Equitalk Agreement provided for us to acquire Equitalk in a restricted Common Stock and warrant transaction valued at $1,650,000. The acquisition was completed on July 3, 2006, and on that date Equitalk became our wholly owned subsidiary. In conjunction with the completion of the acquisition and in exchange for all of the capital stock of Equitalk, we issued a total of 402,192 restricted shares of our Common Stock and a total of 281,872 warrants exercisable at $3.025 per share for a period of five years. Founded in December 1999, Equitalk, a VC-financed company, was the first fully automated e-telco in the United Kingdom. Equitalk provides both residential and business customers with low-cost IDA and CPS voice services, broadband and teleconferencing. -13- Business Conducted by the UK Subsidiaries We provide through our UK Subsidiaries the following telecommunication products / services: Services provided by Swiftnet Telephony Services: · Carrier Pre Select (CPS): CPS is a telephony service which enables customers to benefit from our low call usage charges, without having to make any changes to their existing telephone lines or numbers. The service allows customers to route all their outgoing calls over our network. This gives them access to competitive call rates and a wide range of services. Customers using CPS only pay line rental to their service operator, while we bill them for all call charges. CPS is available nationally provided the customer is connected to a BT local exchange. · Indirect Access: This is a telephony service which enables customers to benefit from our low call usage charges, without having to make any changes to their existing telephone lines or numbers. The service allows customers to route a specific outgoing call over our network by using the prefix code “1689.” · Calling Cards: This service is available to all our subscribers. The Calling Card works by using an access number and a PIN code, and offers a convenient and easy way to make calls virtually anywhere in the UK, as well as from 27 other destinations worldwide. Messaging Services · Email2Fax: Allows users to send fax messages directly from their email or web software. · Cyber-Number: Allows users to receive fax messages directly to their email software via a personal number. · Email/Fax Broadcast: This service allows the user to send multiple personalized faxes and emails to thousands of users in minutes. Internet Based Customer Service · Our Internet based customer service and on-line registration (found at www.swiftnet.co.uk) includes full details on all our products and services. Swiftnet owns and operates its own facilities-based telecommunications switching system. Services provided by Auracall · Free Time:This service allows any individual with a BT line to make international calls at a lower cost and without prepayment for setting up an account with another carrier. The Auracall service can be accessed by any business or residential user through our website at www.auracall.com. When customers need to make an international or national call they can dial the appropriate designed number for that country and save on calling rates over the current BT published rates by gaining access to our switch and providing savings on a per minute basis. · T-Talk:This service allows any individual with a mobile phone to make international calls at a lower cost by purchasing calling credit via a Premium Rate Text. When customers need to make an international or national call they can dial an access number followed by their destination number. Internet Based Customer Service and Billing Interface · Our Internet based customer service (found at www.auracall.co.uk) includes full details on all our products and services. -14- Services Provided by Equitalk Telephony Services · Carrier Pre Select (CPS): CPS is a telephony service which enables customers to benefit from our low call usage charges, without having to make any changes to their existing telephone lines or numbers. The service allows customers to route all their outgoing calls over our network. This gives them access to competitive call rates and a wide range of services. Customers using CPS only pay line rental to their service operator, while we bill them for all call charges. CPS is available nationally provided the customer is connected to a BT local exchange. · Indirect Access: This is a telephony service which enables customers to benefit from our low call usage charges, without having to make any changes to their existing telephone lines or numbers. The service allows customers to route a specific outgoing call over our network by using the prefix code “1664.” · Internet/Data Service: We provide high-speed Internet access to residential customers utilizing the digital data network of Griffin Internet. Our ADSL service provides up to 8 Mbps of streaming speed combined with Static IP addresses, as well as multiple mailboxes. Our Internet/Data services are bundled with our voice services for residential and business customers. · Conference Service: We provide web-managed low cost teleconferencing services through our partnership with Auracall Limited. Up to 10 people can call in to a conference circuit and be joined together by dialing the same PIN. There is no need to reserve a conference call in advance and each caller pays for their own call. Internet Based Customer Service and Billing Interface · Our Internet based customer service and billing interface (found at www.equitalk.co.uk) includes on-line registration, full account control, and payment and billing functions and information retrieval. Services provided by Story Telecom · Prepaid Calling Cards: Story Telecom initiates, markets and distributes Prepaid Calling Cards that are served by our switch and systems. Story Telecom supplies the Prepaid Calling Cards to retail stores through its network of dealers. The Calling Card enables the holder to call anywhere in the world by dialing either a toll free number or a local access number from any telephone that routes the holder’s call to our Interactive Voice Response System that automatically asks for the holder’s private PIN code, validates the code dialed by the customer, and tells the credit balance of the card. The holder is then instructed to dial to his or her desired destination, at which time our Interactive Voice Response System tells the holder how long he or she can speak according to the balance on the card and what the cost per minute is. The holder of the card can use the card repeatedly until the balance is zero. · Story Direct and Story Mobile: These services allow any individual with either a BT line or a mobile phone to make international calls at a lower cost and without prepayment for setting up an account with another carrier. These services can be accessed by any business or residential user through Story Telecom website, found at www.storytelecom.com. When customers need to make an international or national call they can dial the appropriate designed number for that country and save on calling rates over the current BT published rates or their network operator’s rates by gaining access to our switch and providing savings on a per minute basis. · Text & Talk: This service allows any individual with a mobile phone to make international calls at a lower cost by purchasing calling credit via a Premium Rate Text. When customers need to make an international or national call they can dial an access number followed by their destination number. Internet Based Customer Service and Billing Interface · Our Internet based customer service (found at www.storytelecom.co.uk) includes full details on all our products and services. Background and Purpose of the Sale Since the purchase of our US subsidiary, NTS Communications, Inc., on February 26, 2008, our management’s focus was divided between our US activities and our other activities in the UK and Israel.Over time, we decided to adopt a more focused approach with a concentration on our US activities, which represents a significant majority of our global business, with approximately 69.4% and 7.2%. of our total revenues attributed to our US operations during the fiscal years ended December 31, 2008 and 2009, respectively.As a result of this decision, we decided to discontinue our operations in the U.K. and in Israel.The sale of the UK Subsidiaries pursuant to the Agreementwill allow us to focus more of our resources and managerial efforts on our US operations, while cutting down general expenses, and providing us with more liquidity. -15- In or around June 2009, Mr. Keinan approached our President and CEO, Mr. Guy Nissenson, to discuss his interest in purchasing from us our interests in our UK and/or Israel subsidiaries.Mr. Keinan expressed his desire to retire from his activities with the Company for personal reasons, and indicated that in the future he intends to appoint his son, Iddo Keinan, as general manager of the UK subsidiaries. Upon commencing the negotiations with Mr. Keinan, our Board of Directors established a special committee (the “Special Committee”) to conduct the negotiations and oversee the transaction. Messrs Itzhak Almog and Arie Rosenfeld were appointed as members of the Special Committee. The Transaction detailed herein was duly contemplated, reviewed and approved by our management, the Special Committee and our Audit Committee, taking into account, among others, the value of the UK Subsidiaries, their affect on our global operations and US activity, our working capital in the present and in the future, and our, as well as Mr. Keinan’s, ability to consummate the transaction promptly. For the reasons described above, the Company’s Board, Audit Committee and management has determined that it is advisable and in the best interests of the Company and its stockholders to sell all of our interests in the UK Subsidiaries to Abraham Keinan, one of the Company’s significant shareholders and Chairman of the Company’s Board of Directors, through AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan.Thus on February 15, 2010, the Audit Committee of our Board of Directors approved the Agreement and the Transaction, and recommended that our Board approve the Agreement and the Transaction. Following such approval and recommendation, our Board of Directors (with Mr. Keinan abstaining from voting), approved the Agreement and the Transaction on February 15, 2010, and on April 14, 2010 referred the matter to the Company’s stockholders for their approval and recommended that the stockholders vote FOR the approval of the Agreement and the Transaction. Our Business Strategy Following the Transaction Our new planned strategic direction is to also complete the divestiture of Xfone 018 Ltd. (“Xfone 018”), our 69% owned Israeli based subsidiary, thus enabling us to focus our full attention on our US operations. On May 14, 2010, we entered into an agreement (the “Xfoen 018 Agreement”) with Newcall Ltd., our 26% minority interest partner in Xfone 018 (the “Minority Partner”) in Xfone 018 and Marathon Telecom Ltd. (“Marathon Telecom”), for the sale of our 69% interest in Xfone 018 along with the Minority Partner’s 26% interest in Xfone 018 to Marathon Telecom. The entry into the Xfone 018 Agreement follows the previously-disclosed non-binding memorandum of understanding which the parties had entered into on March 2, 2010. The aggregate purchase price to be paid by Marathon Telecom in exchange for the interests in Xfone 018 is approximately $7,850,000, which represents a price for 100% of the interests in Xfone 018 free of any financial debt.The financial debt of Xfone 018, excluding debt due to us, is approximately $1,100,000.In connection with this transaction, our debt will be repaid, and we will receive69% of the net proceeds after all other financial debt of Xfone 018 has been paid. The closing of this transaction is subject to certain conditions and approvals, including, receipt of the approval of the Minister of Communications in Israel.Our Board of Directors approved the Xfone 018 Agreement on May 13, 2010. Following the sale of the UK Subsidiaries and Xfone 018, we intend to specifically focus on the Fiber To The Premise (FTTP) build out projects in Texas of our wholly owned US subsidiary PRIDE Network, Inc. and marketing and sales of our FTTP services in Lubbock and Levelland, Texas.As previously disclosed, we have received approximately $75 million in grants and loans from the federal government to support these projects, and have applied for additional funding, and intend to devote all of our efforts and resources to successfully implement these projects. Following the completion of the Transaction, Keinan will continue as a director on our Board of Directors, for as long as he is the record or beneficial holder of at least 1,000,000 shares of our Common Stock. Our US business will continue in the same manner as it did prior to the Agreement. -16- Possible Considerations if the Transaction Is Not Approved If the Transaction is not approved or the Transaction does not close due to failure to meet any closing conditions or for any other reason, we will continue to manage the UK Subsidiaries and consider what strategies are available to the Company. Terms of the Transaction Parties to the Agreement and Description of the Transaction On January 29, 2010, we entered into an agreement (the “Agreement”) with Abraham Keinan, a significant shareholder and Chairman of the Board (“Keinan”), and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Keinan (“Buyer”), pursuant to which Keinan, through Buyer, agreed to purchase from us, and we agreed to sell, all of the issued share capital that we own of five (5) of our subsidiaries (the “Transaction”).These subsidiaries are referred to in this Proxy Statement as our “UK Subsidiaries”, and they are: 1. Swiftnet Limited, which was incorporated in 1990 under the laws of the England and Wales, and is headquartered in London, England (“Swiftnet”); 2. Auracall Limited, a wholly-owned subsidiary of Swiftnet, which was incorporated in 2001 under the laws of England, and Wales and is headquartered in London, England (“Auracall”); 3. Story Telecom, Inc., a holding company which was incorporated in the state of Nevada in 2004 (“Story Inc.”) 4. Story Telecom Limited, a wholly-owned subsidiary of Story Inc. which was incorporated in 2002 under the laws of England and Wales, and is headquartered in London, England (“Story Limited”); and 5. Equitalk.co.uk Limited, which was incorporated in 2000 under the laws of England and Wales, and is headquartered in London, England (“Equitalk”). Consideration Pursuant to the Agreement, the consideration to be paid by Buyer and/or Keinan to us shall be $3,500,000, comprised of the following three components: (1) Release of the Iddo Keinan Loan extended to us on December 10, 2009 in the amount of £860,044 ($1,229,263); (2) Redemption by Buyer and/or Keinan of the credit facility which we had obtained from Bank Leumi (UK) Plc of £150,000 ($226,604); and (3) Earn-Out Payments aggregating a maximum of $1,858,325. Each of these components is further described below. 1. Release of Iddo Keinan Loan. On December 10, 2009, we entered into a Loan Agreement (the “Loan Agreement”) as guarantor, with (i) Swiftnet, as borrower; (ii) Iddo Keinan, as lender (the “Lender”); and (iii) Auracall, Equitalk and Story Limited.Pursuant to the Loan Agreement, the Lender agreed to extend to Swiftnet a loan in the amount of £860,044 ($1,229,263) (the “Loan”) no later than December 10, 2009 (the “Drawdown Date”).The Loan was advanced by Swiftnet to us as bridge funding of the payment of amounts due by us on our Series A Bonds. The Lender is son of Abraham Keinan, and is an employee of Swiftnet. -17- The Loan had an initial maturity date of May 30, 2010. The maturity date was extended by mutual agreement of the parties to July 31, 2010.The Lender obtained the funds for the Loan from the Lender’s bank, and Swiftnet agreed to reimburse the Lender for his interest payments (1.3% per month charged on the total amount of the Lender’s loan) as well as certain costs and expenses related to the Loan Agreement and the Lender’s loan. Swiftnet has the right upon two business days’ prior written notice to make voluntary prepayments on the Loan, with no prepayment fee. In consideration for the Loan, the following was granted as security in favor of the Lender for Swiftnet’s obligations under the Loan Agreement: A.The Loan is secured by a security interest in: (i) 51% of each of the Class A shares and Class B shares of Swiftnet; (ii) 51% of the issued share capital of Equitalk; (iii) 100% of the issued share capital of Auracall; (iv) 100% of the issued share capital of Story Inc.; B.An intercompany guarantee between us, Auracall, Equitalk, Story Limited, and NTS Communications, Inc., our wholly owned U.S. subsidiary (“NTS”); and C.Debentures over the entire assets of Swiftnet and each of Auracall, Equitalk and Story Limited. We agreed that, for the duration of the Loan, we shall (i) preserve Mr. Abraham Keinan’s current positions in each of Swiftnet and each of Auracall, Equitalk and Story Limited (together the “Group”), grant Mr. Keinan a veto right on any resolution in the board of directors of each member of the Group, and appoint Mr. Keinan as a signatory of each member of the Group; and (ii) provide sufficient funds to the Lender on a monthly basis to ensure the timely payments of Swiftnet’s monthly interest payments on the Loan, in full. D.A security interest in any proceeds of a sale of our working interest in the capital stock of Xfone 018 Ltd., our Israeli-based subsidiary (“Xfone 018”), in an amount equal to the amount of the Loan. Additionally, we provided the following covenants: AWe covenanted that we would appoint an additional director to our Board of Directors no later than January 15, 2010 and that such appointee shall be acceptable to Mr. Keinan.Until such time as such an individual is appointed or until the Loan is repaid in full, Mr. Keinan had a veto right on any resolution put forth before our Board of Directors. Mr. Keinan was to recommend an appropriate candidate (an “Appropriate Candidate”) for such appointment no later than January 2, 2010.In the event Mr. Keinan failed to recommend an Appropriate Candidate prior to January 2, 2010, Mr. Keinan’s aforementioned veto right would terminate and become void on January 15, 2010. As of the date of this Proxy Statement, the parties have not pursued their respective rights relating to the above covenant. B.We covenanted that we would repay the Credit Facility that we have with Bank Leumi (UK) Plc of £150,000 ($226,604) (the “Credit Facility”), so that the bank guarantee securing the Credit Facility, which was issued by FIBI London on the basis of a deposit in an equivalent amount lodged by the Lender with FIBI London, may be released (the “Credit Facility Covenant”).A failure to comply with this Credit Facility Covenant constitutes an event of default under the Loan Agreement.We initially covenanted that we would repay the Credit Facility no later than May 30, 2010.That date was extended to July 31, 2010. Pursuant to the Loan Agreement, in the event the Lender becomes a shareholder of Swiftnet or any of Auracall, Equitalk or Story Limited, (each, an “Exercised Subsidiary”), upon the occurrence and as a result of an event of default under the Loan Agreement, we shall have, for a period of three months (the “Buy Back Period”) an irrevocable right to purchase back the shares of such Exercised Subsidiary, at a purchase price equal to the aggregate amount of the outstanding principal, interest and any other expenses and costs born by Lender in connection with the Loan.In addition, we granted to the Lender an option to purchase our entire holding of shares or stock in the Exercised Subsidiaries (the “Option”). The Option is, among other things: (i) exercisable at any time after the Buy Back Period and for a period of 24 months thereafter, at a purchase price to be calculated and determined in accordance with the valuation which was performed pursuant to the Loan Agreement, (ii) subject to regulatory and legal requirement under the laws of Nevada, the laws of England & Wales and any other applicable law; and (iii) may be exercised in respect of some or all of the Exercised Subsidiaries, at Lender’s sole discretion. -18- The Loan Agreement was approved by the Audit Committee of our Board of Directors, as well as by our Board of Directors, with the necessary abstentions. Pursuant to the Agreement, a portion of the consideration for the Transaction is comprised of a release by the Lender and each of the UK Subsidiaries, Xfone and NTS from any obligations under the Loan Agreement, the Security Documents (as that term is defined in the Loan Agreement) and any other ancillary documents thereof, including a release from the repayment of Iddo's Loan (as that term is defined in the Agreement) and the related costs and expenses specified in Schedule A of the Loan Agreement.The Lender consented to the Transaction and confirmed his obligations to release each of the UK Subsidiaries, Xfone and NTS from any obligations under the Loan Agreement upon the consummation of the Transaction, by executing the Agreement in an acknowledgement on the signature pate to the Agreement. 2. Redemption of the Credit Facility Full redemption by Buyer and/or Keinan of the Credit Facility, thereby releasing us from our obligation to Bank Leumi (UK) Plc and the Lender. The Lender consented to the Transaction and confirmed his obligations with respect to a redemption by Buyer and/or Keinan of the Credit Facility in connection with the Transaction, by executing the Agreement in an acknowledgement on the signature pate to the Agreement. (Items 1 and 2 shall be collectively referred to as the “First Payment”) 3. Earn-Out Consideration We will be entitled to receive an annual earn-out payment, commencing after the accumulative EBITDA of the UK Subsidiaries, over the years beginning on the consummation of the Transaction (the “Closing”), has reached an aggregate amount equal to the First Payment and payable not later than March 31 of each successive year, calculated as follows: the product of (A) twenty percent (20%) and (B) the accumulative EBITDA of the UK Subsidiaries for the applicable year (the “Earn-Out Payments”).The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325 in the aggregate (the “Earn-Out Consideration”). In the event that Buyer and/or Keinan sell the UK Subsidiaries after the Closing and before the Earn-Out Consideration has been paid to us in full and therefore Buyer and/or Keinan cannot pay the Earn-Out Payments out of the accumulative EBITDA of the UK Subsidiaries, Buyer and/or Keinan shall immediately pay to us, upon our demand, in cash, $1,858,325, less any amounts previously paid to us as Earn-Out Consideration. Use of Proceeds We will use the cash that we will receive in connection with the Earn-Out Payments for general working capital purposes. Representations and Warranties The Agreement contains representations and warranties of all parties customary to a transaction of this type. -19- Actions Taken Upon Entry Into the Agreement Upon entering into the Agreement, we delivered to an agreed-upon escrow agent (the “Escrow Agent”), undated stock transfer forms of the equity of Swiftnet, Equitalk and Story Inc. which we executed with the identity of Buyer as the transferee, the original share certificates representing the issued Class A shares and Class B shares of Swiftnet, and the issued share capital of Equitalk and Story Inc (collectively, the “Certificates”), which represent all of our interests in the UK Subsidiaries, along with letters of resignation from our President and CEO, Guy Nissenson, from his directorship of all of the UK Subsidiaries (“Nissenson’s Letters”). In addition, upon entering into the Agreement, Keinan delivered to the Escrow Agent, a written release, duly executed by Lender, releasing us and NTS from our obligations under the Loan Agreement (“Iddo’s Release”) and Abraham Keinan’s letters of resignation from his directorship of all of our subsidiaries, other than the UK Subsidiaries, (“Keinan’s Letters”). Additional Agreements of the Parties In connection with the Transaction and upon the Closing, Guy Nissenson will resign his directorship of all of the UK Subsidiaries, and Keinan will resign from his directorship of all of our subsidiaries, other than the UK Subsidiaries. Each party undertook to maintain the current course of business of the UK Subsidiaries until the Closing. Any transaction which is out of the ordinary course of business of any of the UK Subsidiaries requires the agreement of the parties to the Agreement. In addition, until the Closing, Swiftnet agreed to pay to us a monthly amount of £43,000 (the “Monthly Amount”). The Monthly Amount is not deemed to be a loan extended by Swiftnet to us.To date, Swiftnet has paid us £172,000 under the terms of this Agreement. Finally, we and/or Xfone 018 agreed to not offset down payments paid by Xfone 018 to Swiftnet on account of telecommunication traffic. Valuation Pursuant to the Agreement, we had the option to obtain a valuation of the UK Subsidiaries and a fairness opinion in connection with the Transaction.We obtained a valuation of the UK Subsidiaries from Yarel + Partners, CPA, which valuation was submitted to our Audit Committee and Board of Directors for their review and consideration.See “Reports, Opinions, Appraisals” below. Release and Discharge of Actions and Claims The Agreement contains a mutual release and discharge of actions and claims, whereby, we agreed to release and discharge Buyer and Keinan, and each of Keinan and Buyer agreed to release us, including our subsidiaries, directors, officers, affiliates, employees, attorneys, successors and assigns, of and from any and all manner of action and actions, causes and causes of action, claims, controversies, contracts, torts, debts, damages or demands whatsoever, that it has had, now has, or may in the future have, arising out of or related to the UK Subsidiaries. Conditions to Closing The Closing of the Transaction was subject to approval by our Audit Committee and Board of Directors, each of which was required to be obtained not later than the earlier of (a) 60 calendar days from the date of execution of the Agreement, and (b) 10 calendar days from the date of receipt of the later of the valuation or the fairness opinion.Our Audit Committee and Board of Directors approved the Agreement and the Transaction within the prescribed time period, on February 15, 2010, and resolved to refer the matter to our stockholders for their approval. -20- The consummation of the Transaction is subject to approval by the holders of a majority of our Common Stock entitled to vote, which approval is being sought at the Meeting.Pursuant to the Agreement, such meeting is required to be held not later than July 31, 2010.In accordance therewith, the Meeting is called for July 14, 2010. In the event the approval of our stockholders is not obtained by the prescribed date, the Agreement will terminate, and the Escrow Agent shall deliver the Stock Transfer Forms, the Certificatesand Nissenson’s Letters back to us, and shall hold and/or deliverthe Certificates (as that term is defined in the Loan Agreement) which are currently held by the Escrow Agent pursuant to the Loan Agreement (the “Loan Agreement Certificates”) pursuant to the provisions of the Loan Agreement. Closing Subject to and upon the closing of the Transaction: 1. The Escrow Agent shall deliver to Keinan the Stock Transfer Forms, the Certificates,theLoan Agreement Certificatesand Nissenson’s Letters, and the parties shall take any necessary steps and actions and shall execute any necessary documents and forms required to complete the transfer of our interests in the UK Subsidiaries. 2. The Escrow Agent shall deliver to us Iddo’s Release and Keinan’s Letters and the parties (including the Lender) shall take any necessary steps and actions and shall execute any necessary documents and forms required to completely release us and NTS from our obligations under the Loan Agreement. 3. Buyer and/or Keinan shall fully redeem the Credit Facility and thereby shall release us from our obligation to Bank Leumi (UK) Plc and the Lender. 4. All outstanding agreements between us, including our non-UK subsidiaries, and any of the UK Subsidiaries are to be terminated, excluding that certain agreement by and between Swiftnet, Xfone 018 and Marathon Telecom, dated May 14, 2010, pursuant to which, among others, Swiftnet shall allow Xfone 018 to purchase from Swiftnet traffic services (the “Swiftnet-Xfone 018 Agreement”). The Swiftnet-Xfone 018 Agreement has a term of two years. 5. All inter-company balances and debts between us and the UK Subsidiaries, including each of our non-UK subsidiaries, shall be cancelled, excluding balances due by Xfone 018 to the UK Subsidiaries in connection with traffic services. 6. Any guarantee provided by the UK Subsidiaries in our favor and/or the favor of any of our non-UK subsidiaries, including Swiftnet’s guarantee to Bank Hapoalim BM in favor of Xfone 018, shall be terminated within six months of the Closing. 7. Any guarantee we provided and/or was provided by any of our non-UK subsidiaries in favor of any of the UK subsidiaries shall be terminated within six months of the Closing. 8. Xfone and Buyer shall bear, in equal parts, the monthly interest payments and related costs and expenses which were actually borne by Swiftnet in connection with Iddo’s Loan until the Closing. 9. Any trademarks and domain names relating to Xfone and/or containing the name “Xfone” which are held and/or owned by any of the UK Subsidiaries shall be transferred, at no cost, to us no later than three months from Closing. Swiftnet and Xfone 018 will enter into a three years agreement providing for technical support by Swiftnet to the IT and communication systems of Xfone 018. Such agreement will include emergency telephone responses and ten hours of free telephone support per month. Additional services will be rendered by Swiftnet at a reasonable and agreed price. -21- We shall deliver to Keinan a good standing certificate for each UK Subsidiary. The parties and Lender shall take any further necessary steps and actions and shall execute any further necessary documents and forms required to complete any transaction contemplated herein. Ancillary Agreements In addition to the Agreement, which is described above, the parties entered into certain other ancillary agreements in connection with the Transaction. 1. Termination Agreement In connection with the Agreement, we entered into a second agreement with Keinan on January 29, 2010 (the “Termination Agreement”), which, subject to and upon the consummation of the Transaction, terminates a certain consulting agreement we had entered into with Keinan on March 28, 2007 (the “Consulting Agreement”). Under the Consulting Agreement, which has an effective date of January 1, 2007, Mr. Keinan provides us with advisory, consulting and other services in relation to our business and operations (excluding our business and operations in the United Kingdom). In consideration of the performance of the Services pursuant to the Consulting Agreement, we pay Mr. Keinan a monthly fee of £16,000 ($23,052), which is subject to annual increase upon review and approval of the Board, Audit Committee and Compensation Committee (the “Fee”). Our Board shall also, from time to time, and not less than once a calendar year, consider approving a grant of success bonus to Mr. Keinan (the “Bonus”), subject to the review and approval of the Audit Committee and Compensation Committee. Mr. Keinan waived his bonuses for 2007 and 2008 to which he was entitled pursuant to this provision. Additionally, the Board shall consider granting Mr. Keinan options to purchase shares of our common stock, subject to the review and approval of the Audit Committee and Compensation Committee. In addition to the Fee and the Bonus, we pay directly and/or reimburse Mr. Keinan for his “Expenses”, which include any and all amounts we actually pay, and/or is paidand/or to be paid by Mr. Keinan at his direction, including, without limitation (i) costs associated with telecommunication services and products, and (ii) costs associated with transportation and/or travel (including, but not limited to, by plane, train, rented car and taxi) and/or accommodation (including, but not limited to, at rented flats and hotels) and/or any other board and lodging expenses (including, but not limited to, food, restaurants and entertainment) which were and/or will be incurred in connection with his performance of the Services pursuant to the Consulting Agreement. This Consulting Agreement has an initial fixed term of five years, which commenced on January 1, 2007 (the “Initial Effective Term”), and thereafter, unless terminated as provided below, is automatically renewable for additional terms of three years (each, an “Additional Effective Term”). Notwithstanding the foregoing, we and Mr. Keinan have the right to terminate the automatic renewal of the Consulting Agreement, for any reason whatsoever, by a termination notice in writing, to be provided to the other party not less than six months prior to: (i) the expiration of the Initial Effective Term, or (ii) the expiration of any Additional Effective Term (the “Notice Period”). Notwithstanding the foregoing, as long as Mr. Keinan shall command and/or control, directly and/or indirectly, including together with others (as well as pursuant to that certain Voting Agreement dated September 28, 2004, by and among Mr. Keinan, Guy Nissenson and Campbeltown Business Ltd.) and/or by proxies, fifteen percent (15%) or more of the voting rights of the Company, if we shall choose to exercise our right to terminate the automatic renewal of the Consulting Agreement, the Notice Period shall be of not less than twelve months. Notwithstanding the foregoing, Mr. Keinan shall have the right to terminate the Consulting Agreement, for any reason whatsoever, and at any time, including during the Initial Effective Term (“Early Termination by Mr. Keinan“). In the event of Early Termination by Mr. Keinan, the Notice Period shall be of not less than eight months. -22- The Consulting Agreement further provides that no later than June 30, 2007, we and Mr. Keinan shall enter into a severance agreement providing for an appropriate severance package for Mr. Keinan (the “Severance Agreement”). The Severance Agreement shall, inter alia, cover events of termination of the automatic renewal of the Consulting Agreement by us or Mr. Keinan, termination of the Consulting Agreement by Mr. Keinan, and scheduled retirement by Mr. Keinan. We have not yet entered into any such agreement. The Consulting Agreement also contains provisions regarding non-competition; intellectual property; confidentiality; conflict of interests; and other standard terms and conditions. The Consulting Agreement was approved by all non-interested members of the Board of Directors, following a review and discussion by our Audit Committee. Pursuant to the Termination Agreement, Keinan waives any future monthly fees, beginning on the consummation of the Transaction, and the right to an appropriate severance package which Keinan would have been entitled to under the Consulting Agreement. In addition, pursuant to the Termination Agreement, upon the consummation of the Transaction and for as long as Keinan remains a director of Xfone, Keinan shall be deemed a non-independent director and shall not be entitled to any compensation in connection with his directorship. Further, the Termination Agreement contains a mutual release and discharge of actions and claims, whereby, each party agreed to release and discharge the other party, including its subsidiaries, directors, officers, affiliates, employees, attorneys, successors and assigns, of and from any and all manner of action and actions, causes and causes of action, claims, controversies, contracts, torts, debts, damages or demands whatsoever, that it has had, now has, or may in the future have, arising out of or related to the Consulting Agreement. 2. Keinan/Nissenson/Campbeltown Agreement On January 29, 2010, Keinan, Guy Nissenson (“Nissenson”), and Campbeltown Business Ltd, an entity owned and controlled by Nissenson and his family (“Campbeltown”) entered into an agreement (the “Keinan/Nissenson/Campbeltown Agreement”).Pursuant to the Keinan/Nissenson/Campbeltown Agreement, subject to and upon the consummation of the Transaction, a certain Voting Agreement dated September 28, 2004 between Keinan, Nissenson and Campbeltown (the “Voting Agreement”), under which (a) Messrs Keinan and Nissenson and Campbeltown agreed to vote any shares of our Common Stock controlled by them only in such manner as previously agreed by all these parties; and (b) the parties agreed that in the event of any disagreement regarding the manner of voting, a party to the agreement would not vote any shares, unless all the parties have settled the disagreement, will be simultaneously replaced with an irrevocable written appointment by Keinan of Nissenson, to act as Keinan’s proxy in respect of all shares of Xfone’s common stock that Keinan owns or holds now or in the future. The proxy is irrevocable, and will remain in effect for as long as Nissenson is the record or beneficial holder of one hundred thousand (100,000) or more shares of our Common Stock or is a director or an executive officer of Xfone. The Voting Agreement was for a term of 10 years. Additionally, the Keinan/Nissenson/Campbeltown Agreement provides that, (i) subject to and upon the consummation of the Transaction, and for as long as Nissenson has voting power over any shares of our Common Stock, in any manner whatsoever, and Keinan is a record or beneficial holder of at least 1,000,000 shares of our Common Stock, Nissenson undertakes to vote “FOR” the election/re-election of Keinan as a director of Xfone at any shareholder meeting at which Keinan is standing for election/re-election, and (ii) in the event that Keinan owns less than 1,000,000 shares of our Common Stock (excluding options to purchase shares of our Common Stock), Keinan will resign as a director of Xfone. -23- Regulatory Approvals No United States federal or state regulatory requirements must be complied with, or approval must be obtained, in connection with the foregoing transaction. Reports, Opinions, Appraisals Common Share Valuation Report of Yarel & Partners, CPA On January 28, 2010 (the “Valuation Date”) Yarel & Partners, CPA (Isr.) (“Yarel”), an independent accounting firm, issued to our Board of Directors a valuation analysis (the “Valuation”) of the fair value of the common equity of the UK Subsidiaries, excluding Story Inc. (a Nevada holding company) (the “Report”). The full text of the Report is attached to this Proxy Statement as AppendixC and is incorporated by reference in its entirety into this Proxy Statement. This summary of the Report is qualified in its entirety by reference to the full Report. We believe that the exclusion of Story Inc. from the Report does not materially change the conclusions of the Report since Story Inc. is a holding company with no operations of its own. The objective of the engagement with Yarel was to estimate the market price of the common equity of the UK Subsidiaries as of the Valuation Date. The purpose of the valuation was to provide our Board of Directors and its Audit Committee with a wide overview of the UK Subsidiaries’ valuation, in order for them to consider the Transaction. The Board of Directors appointed a Special Committee to review the qualifications of a number of valuation firms.Ultimately, the Special Committee retained Yarel because of Yarel’s familiarity with our Company, as the independent auditors of Xfone 018 from Xfone 018’s inception in April 2004 through April 2009, and because of Yarel’s experience in evaluating similar transactions.In addition, Yarel is a member of “BKR International,” which is a worldwide association of independent accounting, taxation and business advisors, and as part of its business, Yarel is regularly engaged in the valuation of businesses and securities in connection with mergers and acquisitions. As of the date of this Proxy Statement, and other than serving as Xfone 018’s independent auditors through April 2009, there is no material relationship between Yarel and our Company or our affiliates. In connection with the Valuation and the Report, Yarel did not make recommendations regarding whether to consummate the Transaction or regarding the consideration to be paid in connection with the Transaction; rather it addressed the fair value of the UK Subsidiaries’ common equity. Yarel expressed no opinion as to whether the assets subject to the Agreement would actually be sold to other buyers for the amount Yarel believed to be the fair value and present fair saleable value. Further, the Valuation valued the UK Subsidiaries being sold as a going-concern, on a pro forma basis. Based upon the information provided to them and the analyses described in the Report, Yarel determined that fair value of the common equity of the UK Subsidiaries was reasonably estimated to be £2,300,000 - £2,500,000 as of the Valuation Date from a financial point of view. In arriving at its opinion, Yarel, among other things: · Visited the offices of the UK Subsidiaries in London and held meetings and telephone discussions with key / senior managers of our Company; · Reviewed the financial statements of the UK Subsidiaries for the fiscal years ended December31, 2004 through 2008 and the financial statements for the nine month period ended December31, 2009, and management-prepared pro forma financial projections for fiscal years ending December31, 2009 through 2013; · Reviewed the Agreement and the terms and conditions of the Transaction; · Researched the UK Subsidiaries, their respective financial statements and operating histories, the nature of their product technologies and their competitive positions in the market; and · Conducted or reviewed such other studies, analysis and inquiries as it deemed appropriate. Since the UK Subsidiaries are not individually publicly listed, Yarel employed two commonly used valuation methodologies in conducting its appraisal: (i) valuation of the intrinsic value; and (ii) fairness valuation of the transaction price. The intrinsic value methods are conducted independently from stock market considerations. In the case of the UK Subsidiaries, they are especially appropriate since they best apply to majority stockholdings/control operations. We provided Yarel with financial projections for the UK Subsidiaries for the fiscal years ending December31, 2009 through 2013. In preparing the Report, Yarel assumed and relied on the truth, accuracy and completeness of all information supplied or otherwise, including without limitation, any financial information, forecasts or projections, made available to it, discussed with or reviewed by or for it, or publicly available. Yarel did not independently verify the accuracy and completeness of the information provided to it and did not assume and expressly disclaimed any responsibility for independently verifying such information. Yarel did not undertake any independent evaluation or appraisal of any of our individual assets or liabilities and it was not furnished with any such evaluation or appraisal. Yarel relied on our representations that the financial forecast information furnished to and discussed with Yarel was prepared in a reasonable manner and reflected the best currently available estimates and judgment of our management as to the expected future financial performance of the UK Subsidiaries. The Report expressed no view with respect to how the projections were obtained, the reasonableness of such projections, or the assumptions on which they were based. Further, Yarel relied, with our express permission, upon the certifications, representations and warranties of our management that our management is not aware of any facts or circumstances that would make any such forecasts inaccurate or misleading. The Valuation is based upon market, economic and other conditions as they existed and can be evaluated, and on the information made available to Yarel as of the date of the Report, and any subsequent change in such conditions would require a reevaluation of such Report. Although subsequent developments may affect the Valuation, Yarel assumed no obligation to update, revise or reaffirm such Report, and it expressly disclaimed any obligation to do so. Further, Yarel accepted our management’s representation that, among other things, the Transaction would be consummated substantially on the terms discussed in the Agreement without any waiver of any material terms or conditions by any party to the Agreement. The Report did not give consideration to the tax effect of the Transaction on our Company as a whole. We paid a fee of $17,500 to Yarel in connection with the preparation of the Report. No portion of this fee is contingent on the consummation of the Transaction, and the results of Yarel’s analyses were in no way influenced by the fee paid for its services. Past contacts, transactions or negotiations Mr. Abraham Keinan has served as our Chairman of the Board since our inception in 2000. Mr. Keinan also serves as the Chairman of the Board of Directors of Xfone 018 and Swiftnet, and a Director of each of Auracall, Equitalk, and Story Telecom, as well as of our US subsidiaries, NTS Communications and Xfone USA. In that regard, Mr. Keinan has participated in general discussions with us and our affiliates over the past two years concerning mergers and/or acquisitions we proposed to consummate or were consummated, election of our directors at our annual meetings of stockholders, and sales or other transfers of a material amount of our assets to third parties, all of which were and are unrelated to the proposed Transaction.We have set forth below a description of those negotiations and material contracts between us and Mr. Keinan that specifically relate to the Transaction being voted upon at the Meeting: · In or about June 2009, Mr. Keinan approached our President and CEO, Mr. Guy Nissenson, to discuss his interest in purchasing from us our interests in our UK and/or Israel subsidiaries.Shortly thereafter, we began to discuss and negotiate terms of a potential transaction with Mr. Keinan. · On June 28, 2009 our Board of Directors established a special committee (the “Special Committee”) to conduct the negotiations on our behalf. The Special Committee, which was comprised of independent directors, held four meetings between July and September 2009. · In July 2009 we contacted several firms to perform a valuation of our UK and/or Israel subsidiaries. · On September 16, 2009 we and Mr. Keinan entered into a non-binding letter of intent for the potential sale of our UK and/or Israel subsidiaries. · In early December 2009 we and Mr. Keinan renewed the negotiations for the sale of our UK subsidiaries to Mr. Keinan. · On January 28, 2010 we obtained a valuation of the UK Subsidiaries from Yarel + Partners, CPA. · On January 29, 2010 we and Mr. Keinan entered into the definitive agreement described herein. · On February 15, 2010, pursuant to reviewing the terms the Transaction and the valuation, our Audit Committee and Board of Directors approved the Agreement and the Transaction. · On April 14, 2010 our Board of Directors referred the matter to our stockholders for their approval. Pro Forma Information Please see the unaudited pro forma financial information of the Company and subsidiaries for the fiscal year ended December 31, 2009 and 2008 to see the effect of the disposition of the UK Subsidiaries, as though the Transaction had occurred on March 31, 2010, in Appendix F hereto. Financial Information In order to get a more complete understanding of the financial condition of the UK Subsidiaries, please see the unaudited consolidated financial statements for the UK Subsidiaries (and their subsidiaries), presented in US GAAP, for the fiscal years ended December 31, 2009 and December 31, 2008, inAppendix E hereto. Absence of Dissenters' Rights No dissenters' or appraisal rights are available to our stockholders under the NRS or our articles of incorporation or bylaws in connection with the Agreement or the Transactions. Interests of Company Officers and Directors in the Transaction The Transaction contemplates selling our interests in our UK Subsidiaries to an entity which is controlled by Mr. Keinan, who is a significant shareholder, with beneficial ownership of approximately 19.54% of our Common Stock, and our Chairman of the Board.As a result, he is “interested” in this Transaction, and will be abstaining from voting on this Proposal I.In addition, as one of the entities that is the subject of the Transaction, Swiftnet, which beneficially owns approximately 0. 62% of our Common Stock, will abstain from voting its shares as well. In connection with the Transaction, Guy Nissenson, our President, Chief Executive Officer, director and one of our significant shareholders, will resign his directorship of all of the UK Subsidiaries, and Mr. Keinan will resign from his directorship of all of our subsidiaries, other than the UK Subsidiaries.Mr. Keinan will remain a director on our Board of Directors, for as long as he is the record or beneficial holder of at least 1,000,000 shares of our Common Stock.Additionally, two members of our Board of Directors, Aviu Ben Horrin and Eyal Harrish, have decided to resign their positions from our Board and Board Committees in connection with the consummation of the Transaction. -24- In addition, as described above, Mr. Keinan’s Consulting Agreement with us will be terminated in connection with the consummation of the Transaction.Finally, in connection with the Transaction and as a result of our decision to focus our efforts on our US business, Mr. Nissenson anticipates terminating his current employment agreement with Swiftnet and amending his existing consulting agreement with us.We intend to enter into a new employment arrangement with Mr. Nissenson upon mutually agreeable termswhich are expected to be on substantially the same economic terms as his current agreement. At the Meeting a vote will be taken on a proposal to approve the Agreement and the Transaction. XFONE’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT XFONE STOCKHOLDERS VOTE “FOR” THE FOREGOING PROPOSAL -25- PROPOSAL II ADJOURNMENT OF MEETING TO SOLICIT ADDITIONAL PROXIES General At the Meeting, we may ask our shareholders to vote on a proposal to permit Xfone’s President, in his discretion, to adjourn or postpone the Meeting to another date, time or place, if deemed necessary in his judgment, for the purpose of soliciting additional proxies to vote in favor of Proposal I if there are not sufficient votes at the originally scheduled time of the Meeting to approve Proposal I. Any adjournment of the Meeting may be made without notice, other than by the announcement made at the Meeting, if the majority of those shares present at the Meeting, in person or by proxy, and entitled to vote thereon approve the adjournment proposal. However, if, after the adjournment, the Board fixes a new record date for the adjourned meeting, a new notice of the adjourned meeting shall be given to each shareholder of record on the new record date entitled to vote at the adjourned meeting. If we adjourn the Meeting to a later date, we will transact the same business and, unless we must fix a new record date, only the shareholders who were eligible to vote at the Meeting will be permitted to vote at the adjourned meeting. Required Vote The approval of any adjournment of the Meeting requires the approval of the majority of those shares present at the Meeting, in person or by proxy, and entitled to vote thereon.Abstentions from voting and broker non-votes will have no impact on the vote on Proposal II. At the Meeting, if necessary, a vote will be taken on a proposal to adjourn the Meeting for the purpose of soliciting additional proxies. -26- GENERAL AND OTHER MATTERS Xfone knows of no matters other than the matter described above that will be presented at the Meeting. However, if any other matters properly come before the Meeting, or any of its postponements or adjournments, the person or persons voting the proxies will vote them in accordance with his or their best judgment on such matters. SOLICITATION OF PROXIES We will bear the cost of printing and mailing the proxies. In addition, we may enlist the assistance, and reimburse the reasonable expenses, of banks and brokerage firms, other custodians, nominees and fiduciaries in the additional solicitation of proxies and proxy authorizations and delivery of proxy materials, particularly from their customers whose stock is not registered in the owner's name, but in the name of such banks or brokerage firms.Solicitation of proxies may also be made personally, or by telephone, telegraph or E-mail, by our regularly employed officers and other employees, who will receive no additional compensation for such. STOCKHOLDER PROPOSALS FOR 2 The Board of Directors has not yet determined the date on which the next Annual Meeting of Stockholders will be held. Under our Policy Regarding Shareholder Recommendations and Nominations for Director Candidates (the “Policy”) and pursuant to article 2.4 of our Bylaws, any stockholder proposal or director nomination submitted in connection with the Company’s 2010 Annual Meeting of Stockholders (other than proposals brought under Rule 14a-8 (or any successor provision) under the Securities Exchange Act of 1934, as amended, which proposals are not governed by this Bylaw provision) must be received at our principal executive offices no less than 60 and no more than 90 calendar days prior to the first anniversary of the date of the 2009 Annual Meeting of Shareholders, or no earlier than September 23, 2010 and no later than October 22, 2010, and must otherwise comply with such Policy. You should rely only on the information contained in this Proxy Statement. No persons have been authorized to give any information or to make any representations other than those contained in this Proxy Statement and, if given or made, such information or representations must not be relied upon as having been authorized by Xfone or any other person. You should not assume that the information in this Proxy Statement is accurate as of any date other than , 2010 (unless an earlier date is otherwise specified), and its mailing to Xfone stockholders shall not create any implication to the contrary. ***** It is important that your shares be represented at the Meeting.While you have the matter in mind, please complete, sign and return the enclosed proxy card. By order of the Board of Directors, Date:May 18, 2010 By: /s/Guy Nissenson Guy Nissenson President and Chief Executive officer -27- Appendix A WRITTEN CONSENT TO ACTION WITHOUT MEETING BY THE BOARD OF DIRECTORS OF XFONE, INC. The undersigned, being all of the members of the Board of Directors of Xfone, Inc., a Nevada corporation (the “Corporation”), do hereby consent to and approve / adopt the following actions / resolutions by unanimous written consent in lieu of a meeting pursuant to Section 78.315 of the Nevada Revised Statutes: WHEREAS, on January 29, 2010, the Corporation entered into a certain agreement (the “Agreement”) with Abraham Keinan, a significant shareholder and Chairman of the Board “Keinan”), and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Keinan (“Buyer”), pursuant to which Keinan, through Buyer, agreed to purchase from the Corporation, and the Corporation agreed to sell, 100% of the entire issued share capital of Swiftnet Limited, Auracall Limited, Equitalk.co.uk Limited, Story Telecom, Inc. and Story Telecom Limited (the “UK Subsidiaries”), which the Corporation owns (the “Transaction”); and WHEREAS, the consummation of the Transaction is subject to, among other things, approval by the holders of a majority of the Corporation’s common stock entitled to vote at a meeting, which meeting is required to be held not later than July 31, 2010. NOW, THEREFORE, BE IT: RESOLVED, that, pursuant to the authority provided by Section 2.2 of the Corporation’s By-laws, the Board of Directors hereby calls for a Special Meeting of the holders of the Corporation’s common stock, which shall be held at 10:30 am ET on July 14, 2010, at the offices of Gersten Savage LLP, located at 600 Lexington Avenue, 9th Floor, New York, NY 10022, United States (the “Special Meeting”); and be it further RESOLVED, that only shareholders of record at the close of business on May 24, 2010, shall be entitled to vote at the Special Meeting; and be it further RESOLVED, that the Board of Directors hereby recommends that the shareholders of the Corporation vote “FOR” the approval of the Agreement and the Transaction at the Special Meeting; and be it further RESOLVED, that the officers of the Corporation (including the Secretary), be and they hereby are authorized, directed, and empowered, for and on behalf of the Corporation, to prepare and file with the Securities and Exchange Commission a notice of special meeting, proxy statement (preliminary and definitive), and form of proxy, along with any other required proxy materials, and thereafter to send such notice of special meeting, proxy statement (preliminary and definitive), and form of proxy, along with any other required proxy materials to the Corporation’s shareholders of record entitled to notice of and to vote at the Special Meeting; and be it further RESOLVED, that the officers of the Corporation (including the Secretary) be, and they are or any one of them is, hereby authorized, empowered and directed, from time to time, in the name and on behalf of the Corporation to execute, make oath to, acknowledge and deliver, any and all agreements, orders, directives, certificates, notices, assignments and other documents, instruments and papers and to take or cause to be taken such steps as they, with and upon the advice of legal counsel of the Corporation, may determine to be necessary, appropriate or advisable to carry out the intent and purposes of the foregoing resolutions, such determination to be evidenced conclusively by the execution and delivery of such documents and the taking of such steps; and be it further -Appendix A-1- RESOLVED, that the action taken by this consent shall have the same force and effect as if taken at a meeting of the Board of Directors of the Corporation, duly called; and be it further RESOLVED, that this consent may be signed in one or more counterparts and via facsimile or electronic mail. IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of Directors of the Corporation, consent hereto in writing as of April 14, 2010, and direct that this instrument be filed with the minutes of proceedings of the Board of Directors of the Corporation. /s/ Abraham Keinan /s/ Guy Nissenson /s/ Eyal Josef Harish Abraham Keinan Chairman /s/ Aviu Ben Horrin Guy Nissenson Director /s/Itzhak Almog Eyal Josef Harish Director /s/Shemer Shimon Schwarz Aviu Ben-Horrin Director /s/ Arie Rosenfeld Itzhak Almog Director /s/ Israel Singer Shemer Shimon Schwarz Director Arie Rosenfeld Director Israel Singer Director -Appendix A-2- Appendix B – Agreement AGREEMENT This agreement is made and entered into as of January 29, 2010, by and between Xfone, Inc., a Nevada Corporation (entity number C23688-2000) whose principal executive offices are at 5oop 289, Lubbock, TX 79414, U.S. (the “Seller”), Abraham Keinan, whose address is at 4 Wycombe Gardens, London NW11 8AL, U.K. (“Abraham”), and AMIT K LTD, a company registered in England & Wales (company number 7134495) whose principal executive offices are at 788/790 Finchley Road, Temple Fortune, London NW11 7TJ, UK (the “Buyer”). RECITALS WHEREAS, the Seller owns (directly and/or indirectly) 100% of the entire issued share capital of Swiftnet Limited (“Swiftnet”), Auracall Limited (“Auracall”), Equitalk.co.uk Limited (“Equitalk”), Story Telecom, Inc. (“Story Inc”) and Story Telecom Limited (“Story UK”) (each, a “UK Subsidiary” and collectively hereinafter called the “UK Subsidiaries”), as listed in the Appendix attached hereto (the “Sale Shares”); and WHEREAS, Abraham directly owns 100% of the entire issued share capital of Buyer and has the sole control of Buyer; and WHEREAS, Seller, Abraham and Buyer wish to enter into a transaction pursuant to which Abraham, through Buyer, shall purchase from Seller the Sale Shares(the “Transaction”); and WHEREAS, Abraham is a significant shareholder and chairman of the board of directors of Seller, and the Transaction is therefore deemed to be a related party transaction; and WHEREAS, pursuant to that certain loan agreement dated December 10, 2009 (the “Loan Agreement”), Iddo Keinan (“Iddo”), the son of Abraham and an employee of Swiftnet, has extended to Swiftnet a loan in an amount of £860,044.58 (“Iddo’s Loan”); and WHEREAS, Seller has obtained a credit facility from Bank Leumi (UK) Plc of £150,000 (the “Credit Facility”) which is secured by a bank guarantee given to Bank Leumi (UK) by FIBI London (the “Bank Guarantee”), and the Bank Guarantee was secured by a deposit in an equivalent amount lodged by Iddo with FIBI London. NOW, THEREFORE, in consideration of the above premises and the respective representations, warranties, agreements and conditions herein set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement (each, a “Party” and collectively the “Parties”), intending to be legally bound, hereby agree as follows: 1. Sale and Purchase of the Sale Shares. The Seller, as the beneficial owner and with full title guarantee of the Sale Shares, shall sell the Sale Shares to the Buyer and the Buyer shall purchase the Sale Shares, pursuant to the terms of this Agreement. Unless otherwise specifically agreed upon in this Agreement, the UK Subsidiaries are to be purchased “AS IS”. 2. Consideration. The consideration to be paid by the Buyer and/or Abraham to the Seller for the Sale Shares shall be $3,500,000, comprised of the following three (3) components (collectively, the “Consideration”): a. A release by Iddo and the UK Subsidiaries of the Seller and NTS Communications, Inc. (“NTS”) from any obligations under the Loan Agreement, the Security Documents (as that term is defined in the Loan Agreement) and any other ancillary documents thereof, including a release from the repayment of Iddo's Loan and the related costs and expenses specified in Schedule A of the Loan Agreement (the “Xfone - NTS Obligations”); -1- b. A full redemption by the Buyer and/or Abraham of the Credit Facility, thereby releasing the Seller from its obligation to Bank Leumi (UK) Plc; -Appendix B-1- 2.a. and 2.b. shall be collectively referred to as the “First Payment”; c. Earn-Out Consideration. i. Seller shall be entitled to receive an annual earn-out payment, commencing after the accumulative EBITDA of the UK Subsidiaries, over the years beginning on the consummation of the Transaction (the “Closing”), have reached an aggregate amount equal to the First Payment and payable not later than March 31 of each successive year, calculated as follows: the product of (A) twenty percent (20%) and (B) the accumulative EBITDA of the UK Subsidiaries for the applicable year (each, an “Earn-Out Payment” and collectively the “Earn-Out Payments”). ii. The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325.34 in the aggregate (the “Earn-Out Consideration”). iii. Upon the Closing, and until the Earn-Out Consideration is fully paid, Buyer and Abraham agree to allow Seller to review the annual financial statements, approved by the UK Subsidiaries’ independent auditors, and results, including relevant supporting documents, of each of the UK Subsidiaries, and shall provide Seller with a quarterly management report concerning each of the UK Subsidiaries. iv. For the purpose of calculation of the accumulative EBITDA of the UK Subsidiaries and each Earn-Out Payment, annual remunerations and/or withdrawals and/or considerations, paid by the UK Subsidiaries to Buyer and/or Abraham and/or their family members and/or affiliated companies and/or entities, directly or indirectly, shall not exceed £276,000. v. In the event that Buyer and/or Abraham sell the UK Subsidiaries after Closing and before the Earn-Out Consideration has been paid to Seller in full and therefore Buyer and/or Abraham cannot pay the Earn-Out Payments out of the accumulative EBITDA of the UK Subsidiaries, Buyer and/or Abraham shall immediately pay to Seller, upon Seller’s demand, in cash, $1,858,325.34, less any amounts previously paid to Seller as Earn-Out Consideration. 3. Representation and Warranties. a. The Seller hereby represents and warrants to Buyer and Abraham that: i. Organization. 1. Each of Swiftnet, Auracall,Equitalk and Story UK is a company registered, validly existing and in good standing under the laws of England & Wales, with full power to own its properties and to carry on its business as now conducted; and 2. Story Inc is an entity organized, validly existing and in good standing under the laws of the State of Nevada with full power to own its properties and to carry on its business as now conducted. ii. Authority and Binding Obligation.The Seller has all requisite power and authority to execute, deliver and perform this Agreement and the Transaction (subject to Conditions to the Closing set forth in Section 8 below). This Agreement constitutes the legal, valid and binding obligation of, and is enforceable against, the Seller in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar laws affecting creditors' rights generally and to general equitable principles. -Appendix B-2- iii. Title to the Sale Share.The Seller is the lawful record and beneficial owner of the Sale Shares, and, except as set forth on Schedule 3.a.iii hereof, has good and marketable title to such capital stock, free and clear of all pledges, liens, encumbrances, claims and other charges thereon of any kind or nature.The issued share capital of each UK Subsidiary has been validly issued in full compliance with applicable laws and with such UK Subsidiary’s corporate documents, and without any violation of pre-emptive rights, and is fully paid and non-assessable. iv. No Proceedings.No suit, action, or other proceeding is pending or, to the knowledge of the Seller, threatened before any governmental authority seeking to restrain the Seller or prohibit its entry into this Agreement or prohibit the Closing, or seeking damages against the Seller or the UK Subsidiaries as a result of the entry into this Agreement or the Closing. v. Absence of Undisclosed Liabilities.To the knowledge of the Seller, the UK Subsidiaries have no liabilities or obligations, except liabilities or obligations which are reflected, disclosed or reserved against on the balance sheet of the applicable UK Subsidiary and not heretofore paid or discharged; or liabilities or obligations specifically disclosed in this Agreement or any schedule to this Agreement.For purposes of this Agreement, the term“liabilities” or “obligations” shall include, without limitation, all direct or indirect indebtedness, guaranties, endorsements, claims, losses, damages, judgments, deficiencies, costs, expenses or responsibilities fixed or unfixed, choate or inchoate, whether liquidated or unliquidated, secured or unsecured or whether accrued, absolute, contingent or otherwise. b. The Buyer and Abraham hereby jointly and severally represent and warrant to Seller that: i. Familiarity and Due Diligence.Buyer and Abraham are fully familiar with the business and financial condition of each of the UK Subsidiaries, have reviewed all relevant books and records of the UK Subsidiaries, have made all necessary relevant inquiries of the officers, directors, members and management of each of the UK Subsidiaries, and performed such other investigations and due diligence activities as the Buyer and Abraham deemed necessary in connection with their evaluation of this Agreement and the Transaction. ii. Binding Obligation.This Agreement constitutes the legal, valid and binding obligations of the Buyer and/or Abraham enforceable against them in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar laws affecting creditors' rights generally and to general equitable principles. 4. Execution.Upon entering into this Agreement: a. Seller shall deliver to Adv. Yoram Muszkat of 85 Yehuda Halevi St., Tel Aviv, Israel who is an agreed escrow agent for the Seller, Abraham and Buyer (the “Escrow Agent”): i. undated stock transfer forms of the Sale Shares in respect of Swiftnet, Equitalk and Story Inc executed by the Seller with the identity of Buyer as the transferee (the “Stock Transfer Forms”); and ii. the original share certificates representing 49% of the issued Class A shares of Swiftnet, 49% of the issued Class B shares of Swiftnet, 49% of the issued share capital of Equitalk, and 100% of the issued share capital of Story Inc (the “Certificates”); and iii. Guy Nissenson’s letters of resignation from his directorship of all of the UK Subsidiaries (“Nissenson’s Letters”). -Appendix B-3- Subject to and upon the receipt of Shareholders Approval (as defined in Section 8.a.ii. below), the Escrow Agent shall deliver the Stock Transfer Forms, the Certificates,theCertificates (as that term is defined in the Loan Agreement) which are currently held by the Escrow Agent pursuant to the Loan Agreement (the “Loan Agreement Certificates”)and Nissenson’s Letters to Abraham. In the event Shareholders Approval is not obtained as set forth in Section 8.a.ii hereof, for any reason, the Escrow Agent shall deliver the Stock Transfer Forms, the Certificatesand Nissenson’s Letters to Seller, and shall hold and/or deliverthe Loan Agreement Certificates pursuant to the provisions of the Loan Agreement. b. Buyer and Abraham shall deliver to the Escrow Agent: i. A written release, duly executed by Iddo, releasing the Seller and NTS from Xfone - NTS Obligations (“Iddo’s Release”); and ii. Abraham Keinan’s letters of resignation from his directorship of all of the Seller’s subsidiaries, other than the UK Subsidiaries, (“Keinan’s Letters”). Subject to and upon the receipt of Shareholders Approval, the Escrow Agent shall deliver Iddo’s Release and Keinan’s Letters to Seller. In the event Shareholders Approval is not obtained as set forth in Section 8.a.ii hereof, for any reason, the Escrow Agent shall deliver Iddo’s Release and Keinan’s Letters to Abraham. c. Each Party undertakes to maintain the current course of business of the UK Subsidiaries until the Closing. Any transaction which is out of the ordinary course of business of any of the UK Subsidiaries shall require the agreement of the Parties. d. Until the Closing, Swiftnet shall pay to Seller a monthly amount of £43,000 (the “Monthly Amount”). The Monthly Amount shall not be deemed to be loans extended by Swiftnet to Seller. e. The Seller and/or Xfone 018 Ltd. (“Xfone 018”) shall not offset down payments paid by Xfone 018 to Swiftnet on account of traffic. 5. Closing. Upon the Closing of the Transaction: a. The Escrow Agent shall deliver to Abraham the Stock Transfer Forms, the Certificates,theLoan Agreement Certificatesand Nissenson’s Letters and the Parties shall take any necessary steps and actions and shall execute any necessary documents and forms required to complete the transfer of the Sale Shares. For the avoidance of doubt, the Certificates and the Loan Agreement Certificates, for the purposes of this Agreement, shall mean all the original share certificates in respect of the Sale Shares. b. The Escrow Agent shall deliver to the Seller Iddo’s Release and Keinan’s Letters and the Parties and Iddo shall take any necessary steps and actions and shall execute any necessary documents and forms required to completely release Seller and NTS from Xfone - NTS Obligations. c. Buyer and/or Abraham shall fully redeem the Credit Facility and thereby shall release Seller from his obligation to Bank Leumi (UK) Plc. d. All outstanding agreements between Seller, including Seller’s non-UK subsidiaries, and any of the UK Subsidiaries shall be terminated, excluding that certain agreement by and between Swiftnet and Xfone 018, pursuant to which, among others, Swiftnet shall allow Xfone 018 to purchase from Swiftnet traffic services at a price of cost + 6% which shall be paid End Of Month Plus 14 Days (the “Swiftnet-Xfone 018 Agreement”). The Swiftnet-Xfone 018 Agreement shall remain in force and effect for a period of three years from Closing. e. All inter-company balances and debts between the UK Subsidiaries and Seller, including each of Seller’s non-UK subsidiaries, shall be cancelled, excluding balances due by Xfone 018 to the UK Subsidiaries in connection with traffic services. -Appendix B-4- f. Any guarantee provided by the UK Subsidiaries in favor of Seller and/or any of Seller’s non-UK subsidiaries, including Swiftnet's guarantee to Bank Hapoalim BM in favor of Xfone 018, shall be terminated within six months of the Closing. g. Any guarantee provided by the Seller and/or any of Seller’s non-UK subsidiaries in favor of any of the UK subsidiaries shall be terminated within six months of the Closing. h. Seller and Buyer shall bear, in equal parts, the monthly interest payments and related costs and expenses which were actually borne by Swiftnet in connection with Iddo’s Loan until the Closing. i. Any trademarks and domain names relating to Seller and/or containing the name “Xfone” which are held and/or owned by any of the UK Subsidiaries shall be transferred, at no cost, to Seller no later than three months from Closing. j. Swiftnet and Xfone 018 will enter into a three years agreement providing for technical support by Swiftnet to the IT and communication systems of Xfone 018. Such agreement will include emergency telephone responses and ten hours of free telephone support per month. Additional services will be rendered by Swiftnet at a reasonable and agreed price. k. Seller shall deliver to Abraham a good standing certificate for each UK Subsidiary. l. The Parties and Iddo shall take any further necessary steps and actions and shall execute any further necessary documents and forms required to complete any transaction contemplated herein. 6. Release and Discharge of Actions and Claims. Unless otherwise agreed upon in this Agreement, Seller releases and discharges Buyer and Abraham, and each of Abraham and Buyer releases Seller, including its subsidiaries, directors, officers, affiliates, employees, attorneys, successors and assigns, of and from any and all manner of action and actions, causes and causes of action, claims, controversies, contracts, torts, debts, damages or demands whatsoever, that it has had, now has, or may in the future have, arising out of or related to the UK Subsidiaries. 7. Valuation and Fairness Opinion.The Seller may seek the following in connection with the Transaction, which would be submitted to the Seller’s Audit Committee and Board of Directors for its review and consideration: a. A valuation of the UK Subsidiaries; and b. A fairness opinion. The Buyer, Abraham and the Seller agree to fully cooperate with any requests for information and/or documents requested by the firm(s) providing the valuation and fairness opinion. 8. Conditions to the Closing. a. The Closing shall be subject to receipt of the approval of the Transaction by (i) each of the Seller's Audit Committee and Board of Directors, each of which shall be obtained not later than the earlier of (a) 60 calendar days from the date of execution of this Agreement, and (b) 10 calendar days from the date of receipt of the later of the valuation or the fairness opinion specified in Section 7 of this Agreement; and (ii) the holders of a majority of the Seller’s common stock entitled to vote, which shall be obtained not later than July 31, 2010 (the “Shareholders Approval”). b. In the event the approval of the Seller’s Audit Committee, Board of Directors and/or the Shareholders Approval is not obtained in accordance with Section 8.a. hereof, this Agreement shall terminate and shall be of no further force and effect. -Appendix B-5- 9. General Provisions. a. The recitals of this Agreement are incorporated into this Agreement, and each Party acknowledges and confirms the truth and accuracy of the recitals. b. A variation of this Agreement is valid only if it is in writing and signed by or on behalf of each Party. c. The terms and conditions of this Agreement represent the entire agreement between the Parties relating to the Transaction and supersede any previous agreement between the Parties in relation to the Transaction. d. Except to the extent that they have been performed and except where this Agreement provides otherwise, obligations contained in this Agreement shall remain in force after Closing. IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed as of the date first above written. /s/ Guy Nissenson Xfone, Inc. By: Guy Nissenson /s/ Abraham Keinan Abraham Keinan /s/ Abraham Keinan AMIT K Limited. By: Abraham Keinan I hereby confirm my agreement to the Transaction and my obligations pursuant to Sections 4.b., 5.b. and 5.m. of this Agreement. /s/ Iddo Keinan Iddo Keinan -Appendix B-6- APPENDIX SALE SHARES Swiftnet Limited Name of Beneficial Shareholder Class Number of Shares Held Xfone, Inc. Ordinary Class A Xfone, Inc. Ordinary Class B Auracall Limited Name of Beneficial Shareholder Class Number of Shares Held Swiftnet Limited Ordinary Equitalk.co.uk Limited Name of Beneficial Shareholder Class Number of Shares Held Xfone, Inc. Ordinary Story Telecom Limited Name of Beneficial Shareholder Class Number of Shares Held Story Telecom, Inc. Ordinary Story Telecom, Inc. Name of Beneficial Shareholder Class Number of Shares Held Xfone, Inc. Ordinary -Appendix B-7- SCHEDULE 3.a.iii Pursuant to the Loan Agreement, the following was granted, among others, as security in favour of Iddo for Swiftnet’s obligations under the Loan Agreement a charge over 51% (Fifty One Per Cent) of the issued Class A shares of Swiftnet and a charge over 51% (Fifty One Per Cent) of the issued Class B shares of Swiftnet, a charge over 51% (Fifty One Per Cent) of the issued share capital of Equitalk and a charge over the entire issued share capital of Story UK and Auracall. In order to grant and perfect the aforementioned security Seller file the appropriate UCC-1 Forms, together with required supporting documentation, with the Nevada Secretary of State. -Appendix B-8- Appendix C –Valuation Xfone UK Common Share Valuation Report January, 2010 For the companies: - Auracall Limited - Equitalk.co.uk. Limited. - Story Telecom Limited. - Swiftnet Limited. -Appendix-C-1- Xfone UK Common Share Valuation Report Contents Page BRIEF REVIEW 2 1.ENGAGEMENT OVERVIEW 5 2.COMPANY OVERVIEW 6 3.THE MARKET 12 4.FINANCIAL ANALYSIS 14 5.VALUATION THEORY 17 -Appendix-C-2- January, 2010 To: Bord of Directors of Xfone Inc Xfone UK (Swiftnet Ltd, Equitalk Ltd, Story Telecome Ltd, Auracall Ltd) Dear Sirs, Pursuant to your request, Yarel + Partners, CPA (hereinafter: "Yarel") has prepared an analysis with respect to the fair value of the common equity of Xfone UK group (hereinafter: "Xfone UK" or "the UK Companies" or "Swiftnet") as of January, 2010 (hereinafter: "Valuation Date"). This letter intends to provide you with an overview of the purpose and scope of our analyses and our calculations. PURPOSE AND SCOPE The objective of this engagement is to estimate market price of the common equity of Xfone UK, as of the Valuation Date. The purpose of the valuation is to provide the board of directors of Xfone Inc and it's audit committee with a wide overview of Xfone UK companies' valuation, in order to discuss and approve a related partied transaction. Market Price is defined as: The amount at which an asset (liability) could be bought (incurred) or sold (settled) in a current transaction between willing parties, that is, other than in a forced or liquidation sale. LIMITING CONDITIONS 1. In accordance with recognized professional ethics, the professional fee for this service is not contingent upon our conclusion of value, and neither Yarel nor any of its employees have a present or intended material financial interest in the subject enterprises valued. 2. The opinion of value expressed herein is valid only for the stated purpose as of the date of the valuation and six months prior to the Valuation Date. 3. Financial statements and other related information provided by Xfone UK, or its representatives, in the course of this investigation have been accepted, without further verification, as fully and correctly reflecting the enterprises' business conditions and operating results for the respective periods, except as specifically noted herein. 4. Public information and industry and statistical information have been obtained from sources we deem to be reliable; however, we make no representation as to the accuracy or completeness of if such information, and have accepted the information without further verification. 5. We do not provide assurance on the achievability of the results forecasted by because events and circumstances frequently do not occur as expected; differences between actual and expected results may be material; and achievement of the forecasted results is dependent on actions, plans, and assumptions of management. 6. The conclusions of value are based on the assumption that the current level of management expertise and effectiveness would continue to be maintained and that the character and integrity of the enterprise through any sale, reorganization, exchange, or diminution of the owners' participation would not be materially or significantly changed. 7. This report and the conclusions arrived at herein are for the exclusive use of Xfone Inc. Furthermore, the report and conclusions are not intended by the author, and should not be construed by the reader, to be investment advice in any manner whatsoever. The conclusions reached herein represent the considered opinion of Yarel, based on information furnished to them by Xfone UK and other sources. 8. Further services regarding the subject matter of this report, including, but not limited to, testimony or attendance in court, shall not be required of Yarel, unless previous arrangements have been made in writing. 9. Yarel is not an environmental consultant or auditor, and it takes no responsibility for any actual or potential environmental liabilities. Any person entitled to rely on this reports wishing to know whether such liabilities exist, or their scope, and the effect on the value of the property is encouraged to obtain a professional environmental assessment. Yarel does not conduct or provide environmental assessments and has not performed one for the subject properties. -Appendix-C-3- SUMMARY OF FINDINGS Based upon the analyses described in the accompanying report, it is our opinion that the fair value of the common equity of Xfone UK, as of the Valuation Date, is reasonably estimated at £2,300,000 - £2,500,000. During the course of our valuation analyses, we were provided with pro forma and forecast financial and operational data regarding Xfone UK. Without independent verification, we have relied upon these data accurately reflecting the results of the operations and financial position of the company. As valuation consultants, we have not audited these data and express no opinion or other form of assurance regarding their accuracy or fairness of presentation. We are unrelated to Xfone Inc and Xfone UK and have no current or expected interest in the Company or its assets. The results of our analyses were in no way influenced by the fee paid for our services. We have calculated the risk concerned to this valuation. This valuation does not intend to express the payment terms, how ever due to this risk an earn out payments are reasonable. We are pleased to provide this valuation service to Xfone Inc. Should you have any questions concerning our analysis or report, please contact us at: +972-3-688-3380. Respectfully, Yarel + Partners Certified Public Accountants (Israel) Tel-Aviv, January 28, 2010 -Appendix-C-4- 1. Engagement Overview Background: Pursuant to your request, Yarel + Partners, CPA (hereinafter: "Yarel") has prepared an independent analysis with respect to the fair value of the common equity of Xfone UK group (hereinafter: "Xfone UK" or "the UK Companies" or "Swiftnet") as of January, 2010 (hereinafter: "Valuation Date"). This report is intended to provide you with a detailed overview of the UK companies, the purpose and scope of our analyses, the specific analyses performed, and our conclusions. Please refer to the attached exhibits for a presentation of the analyses preformed in connection with this engagement. Engagement Purpose and Scope: The objective of this engagement is to estimate market price of the common equity of Xfone UK, as of the Valuation Date. The purpose of the valuation is to provide the board of directors of Xfone Inc and its audit committee with a wide overview of Xfone UK companies' valuation, in order to discuss and approve a related partied transaction. Market Price is defined as: The amount at which an asset (liability) could be bought (incurred) or sold (settled) in a current transaction between willing parties, that is, other than in a forced or liquidation sale. Scope of Analysis: In conducting this market price/fair value study, our investigation and analysis included, but was not necessarily limited to, the following steps: ·Discussions and e-mail correspondence with Xfone UK management. ·Independent research concerning the Company, its financial and operating history, the nature of its product technologies, and its competitive position in the market; ·We received information about the terms of the transaction pursuant to this valuation.We analyzed the fairness valuation of this related party transaction Price. Valuation Amount: Based upon the analyses in this report, it is our opinion that the fair value of the common equity of the Company, as of January, 2010, is reasonably estimated at £2,300,000 -2,500,000. -Appendix-C-5- 2. Company Overview General: The following sections provide an overview of the company's history, products, services, management team, and capital structure. Company Overview: Swiftnet was founded in 1990 and together with 2 different business partners (who were later bought out) founded Auracall and Story. Equitalk was an acquisition. Swiftnet runs its own data centre and switches and sells services to the other companies which are sales and marketing companies. Swiftnet – technology and infrastructure selling primarily to Auracall, Story and Equitalk. Also sells to its own (historical) residential and business customers. Auracall – sales and marketing operation selling international calling services to ethnic customers in the UK. Primary channel to market is ethnic newspapers acting as agents. Story – sales and marketing operation selling international calling services to ethnic customers in the UK. Primary the channel to market is third party web sites acting as agents. Equitalk – sales and marketing operation selling landlines and calls to residential customers in the UK. -Appendix-C-6- 2. Company Overview (Cont.) Xfone Inc chart: Management: -Appendix-C-7- 2. Company Overview (Cont.) Company's Products: Text & Talk / T-Talk: Customers purchase £5 credit using their mobile phone by sending a text to company short code .E.g. Text Buy to 66355. The money is collected by their mobile network provider, aggregated by MIG and sent to Swiftnet (approx £3.30 excluding VAT for each £5.00 including VAT payment). Customers dial Swiftnet access number e.g. 0208 4469494, system recognises customer CLI, checks their credit, customer dials international number, system deducts payment e.g. 2ppm (each destination has a different price) from their £5 credit. When credit has been reduced to zero, system automatically tries to collect another £5 via premium SMS or ends the call. Service supported from any mobile phone in the UK on any network, pre-pay or post-pay. This is an unregulated service and is at risk of the mobile operators blocking access to Swiftnet 0208 numbers. Classic / Direct: Customers with a landline (typically BT) call a Swiftnet revenue share number (e.g. 0844 123456) and their call connects to the Swiftnet system. The callers then dial their international destination number. There are multiple ranges of revenue share numbers (e.g. 1p, 2p, 3p, 4p, 5p, 6p, 10p) with different countries (depending on the cost to call each country) available under each number. The landline service provider bills the customer and gives a share of the revenue to Swiftnet. This is regulated service. It is unlikely to be blocked by BT. -Appendix-C-8- 2. Company Overview (Cont.) Company's Products: Resellers- new marketing channel: Swiftnet has an objective of enlarging its business by selling business voice services via telecoms business resellers. Products include Carrier Pre Select (where all calls from a BT landline are automatically routed via Swiftnet) SIP trunks (voice over the internet), conferencing and call recording. Swiftnet will only have a relationship with the resellers (not with the resellers’ end customers). All resellers must have their own billing system for billing end customers. Line rental and CPS are regulated services, all other services are unregulated. Residential & Business End Customers: Swiftnet and Equitalk have registered residential and business customers which are billed directly and pay monthly (usually via Direct Debit). These customers generally buy CPS and line rental. This is a regulated service. SIMs: This is a roaming call back SIM for international travellers to reduce the cost of calling when there are travelling. The customer replaces their SIM with the Swiftnet SIM. The product is sold directly and via resellers. -Appendix-C-9- 2. Company Overview (Cont.) Customers Profile: Most of the company customers are typically recent immigrants to the UK who need to call home. A large number of these are from Poland, China and India. They generally arrive with very little and are only able to obtain a pre-pay mobile phone for communication. They do not have a bank account or permanent job .These customers are from across the UK. Swiftnet and Equitalk residential and small business customers typically contract for line rental and calls and pay by monthly Direct Debit. These customers are across the UK but the revenues generated from them are very small. Infrastructure: 5th and 6th floors of Britannia House, 960 High Rd London (including data centre) - leased POP in Tele House North (single cabinet) - leased STM1 between Britannia House and Tele House North - leased E1s to 4 BT POPs - leased Telsis TDM Switch - purchased Open SER Soft Switch – built by in-house R&D team Servers and desk top computers General office furniture Carrier Relation: Swiftnet purchases network capacity from BT and Cable & Wireless (at a fixed monthly, multiple year contracted rate). Swiftnet purchases call termination services (minutes) from approximately 10 carriers. There are no commitments regarding the minute’s purchases and rates change with 7 days notice. The company needs to frequently negotiate in order to find a better deal. The service is a very risky. -Appendix-C-10- 2. Company Overview (Cont.) Company's advantages and disadvantages: Company's Advantages ● Technical capability. ● Small enough to be flexible. ● Big enough to be reliable. ● Auracall & Story – agent relationships and market knowledge and expertise. ● Positive cash flow. ● Professional team. Company's Disadvantages ● The market is highly risky, highly deregulated, price driven and extremely competitive. ● The company needs additional investment to develop new services and to offer IP services. ● The About 60% of the revenues generated from one product and X% from GM. This is an unregulated service and is at risk of mobile operatorsblocking access to Swiftnet. ● The potential to grow is limited because of the nature of the business prices going down, no customers' database. Additional investment is required for marketing and sales. ● All services are voice services only [the prices are going down]. ● No capabilities or facilities to offer date or multimedia services. ● No redundancy to company infrastructure. ● No customer’s loyalty. ● No brand recognition. -Appendix-C-11- 3. The Market General: The telecom market is changing. Many of the world’s Telco’s are now involved in redefining the way they do business and the kind of network they need in their planned new environment. Service providers need to balance delivery of new services quickly and safely at a competitive cost while battling for market share in traditional voice that duality will always exist. The technology solutions that telecom providers adopt must operate effectively within that reality and deliver on both priorities. To succeed in this changing market environment, service providers must: Improve market segmentation and drive personalization by gaining real-time insight into behavior and preferences. Offer richer and more personalized communication services beyond basic voice and text. Accept failure as an option—meaning that providers must become proactive and be willing to experiment in order to manage market uncertainty. The main challenges belong to small and niche providers; they must develop new services and approach new customers every while constantly. IP based services. With a nationwide spread of Internet, all players in the telecoms sector - long distance and local telephone companies, cellular operators, cable providers - are embracing IP-based services. The idea is to offer converged data, landline voice, mobile and video on a single platform from a single provider. Broadband and mobile internet is playing a key role in delivering of this 'triple-play' and now quad-play. Their philosophy and marketing concept is flat fee “eat as you can”. The market is facing the increase in market share of VoIP over traditional telephone systems, several alternatives like Skype, Vonage, Google Talk and many others require systems to handle this amount of users which is expected to be around 400 million and more users in 2011. The voice market is growing but the average revenue per user is declining. The pricing model is changing. -Appendix-C-12- 3. The Market (Cont.) Competition: The UK market All UK telecom markets are highly deregulated and extremely competitive with hundreds of competitors in each segment. More than 600 Telecom Companies are registered in the UK. The market for international calls is driven primarily by price and secondarily by call quality. The 4 major mobile operators are increasing interest in this opportunity and are addressing it through MVNOs and their own tariffs. The market for residential lines and calls is dominated by a few major brands (BT, TalkTalk, and Sky) who have invested hundreds of millions of pounds in network infrastructure to offer bundled services at very aggressive prices. They are starting to utilize their infrastructure investments in order to more aggressively address the business lines and calls market. -Appendix-C-13- 4. Financial Analysis Following are the combined balance sheets, without offsets of accounts between the companies, as of December 31,2008 and as of December 31,2007 and as of December 31,2006 : ₤ ₤ ₤ FIXED ASSETS Intangible assets Tangible assets Investments CURRENT ASSETS Debtors Cash at bank and in hand Creditors: Amounts falling due within one year NET CURRENT - (LIABILITIES)/ASSETS - TOTAL ASSETS LESS CURRENT LIABILITIES CREDITORS: Amount falling due after more than one year 0 - - - PROVISIN FOR LIABILITIES CAPITAL AND RESERVES called-up equity share capital share premium account Profit and loss account SHAREHOLDERS' FUNDS At the end of 2009 the UK companies did not have any cash surplus or any financial debt. -Appendix-C-14- 4. Financial Analysis (Cont): Following is the operational 2009 P&L results and forecast for 2010-2014 by products line, including risk factor calculation: Operational 2009 P&L results and 5 years forcost actual Forecast Product Type 2009 Weighted Risk Average T-Talk & Text & Talk Minutes Burnt Minutes Sales £3,534,797 46.13% £3,268,601 £3,003,460 £2,851,016 £2,794,062 £2,819,988 Cost of Sales £2,275,289 42.59% £1,905,753 £1,787,420 £1,731,587 £1,729,497 £1,774,869 GM £1,259,509 54.27% £1,362,848 £1,216,040 £1,119,429 £1,064,565 £1,045,119 Risk Factor % 50 Direct, Classic, Crazytel Minutes Burnt Minutes Sales £1,125,922 14.69% £1,147,638 £1,129,352 £1,111,611 £1,094,396 £1,077,689 Cost of Sales £602,186 11.27% £560,893 £553,402 £546,153 £539,137 £532,346 GM £523,736 22.57% £586,745 £575,950 £565,458 £555,259 £545,343 Risk Factor % 25 Equitalk, Swiftnet (CPS) Minutes Burnt Minutes Sales £2,129,450 27.79% £2,124,582 £2,495,565 £2,946,520 £3,491,864 £4,149,037 Cost of Sales £1,722,843 32.25% £1,672,771 £1,965,391 £2,320,992 £2,750,944 £3,268,995 GM £406,606 17.52% £451,812 £530,174 £625,527 £740,920 £880,042 Risk Factor % 15 Calling Cards Minutes Burnt Minutes Sales £873,123 11.39% £627,543 £590,909 £556,413 £523,931 £493,346 Cost of Sales £742,344 13.89% £489,072 £460,521 £433,637 £408,322 £384,486 GM £130,779 5.64% £138,471 £130,388 £122,776 £115,609 £108,860 Risk Factor % 25 -Appendix-C-15- 4. Financial Analysis (Cont): actual Forecast Product Type 2009 Weighted Risk Average Total Minutes Burnt Minutes Sales £7,663,291 100.00% £7,168,364 £7,219,285 £7,465,560 £7,904,253 £8,540,059 Cost of Sales £5,342,662 100.00% £4,628,488 £4,766,733 £5,032,370 £5,427,900 £5,960,696 GM £2,320,630 100.00% £2,539,876 £2,452,552 £2,433,190 £2,476,353 £2,579,364 Risk Factor % Sales 34 GM 37 General and administration EBITDA Depreciation EBIT Net income before tax corporate tax @30% Net recurring profit Gross operating cash flow -Appendix-C-16- 5. Xfone UK Evaluation Approach Our valuation approach is based upon the most recent company data and forecasts, as of January 2010, which call for net restated current after tax earnings of £473 843 for fiscal 2009 and £575231 for fiscal 2010, with medium term compounded growth in sales and results ranging from - 5% to +5%. Inputs 2009; 2010financial data Estimated Sales EBITDA Depreciation EBIT Net profit after corporate incometax @30% Gross operating cash flow Methodology: The UK companies are not listed. Consequently, our approach will be based on two methods: a)Valuation of intrinsic values. b)Fairness valuation of the transaction price. Valuation Approaches: Valuation of intrinsic values Tentative valuation levels for Xfone UK should be lower than similar listed companies. As a whole, we think that Xfone UK's P/E levels should command a substantial discount due to: ·The high level of risk, deriving from the high proportion of non recurring revenues. ·Its small size and limited bargaining position. ·A highly questionable growth potential medium term. These factors largely impair the degree of comparability to the peer group of listed companies in terms of growth potential, asset & capital base. -Appendix-C-17- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Valuation of intrinsic values (cont.) We would focus on two usual multiples, which are with some good reasons generally considered as the most relevant: Average Net after tax earnings P/E range Price range £ Earnings base £500 000 4.4-5 2,200,000 - 2,500,000 EBIT/enterprise valuecalculation Normalized level High Low hypo Hypo EBIT, normalized (recurring) EBIT multiple (comparable transactions) Enterprise value cash 0 0 0 0 Financial debt 0 0 0 0 Price of shares (acquisition price) A main concern is the risk appraisal included in market oriented methods applied to Xfone UK: would investors fully discount the degree of risk associated with: (a)The heavy dependency of Xfone UK on a handful of telecom lines' providers? (b)The non recurring characteristics of the activity? We think that Xfone UK’s exposure to lines' suppliers and volatile clients would command a risk premium well above the market average, hence the 34% discount factor we used in the following approaches and as a consequence valuation P/Es substantially below the stock market and telecommunication sector’s levels. We have calculated this risk factor by analyzing the current operation data and its forecast, product line by product line. We have a risk factor for each one of the product lines and have made a weighted average calculation that sums to 34%. -Appendix-C-18- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Intrinsic value methods are conducted independently from stock market considerations. In the SWIFTNET case, they are especially appropriate since they best apply to majority stockholdings/control operations. We will use 3 valuation approaches: - The Bates equation. - The IS/IE - AC model (HSBC). - The DCF approach. and mention the pay-back, as a measure of risk in compare to the proposed transaction price. Bates The Bates equation permits the calculation of the acquisition “entry” price, which is the maximum buying level that an investor can afford considering the values attributed to: - The compound growth rate in earnings over a 5-year period - The pay-out ratio (dividends/net earnings in %) - The selling (exit) P/E The Bates method is a simple, easy-to-use presentation of the fundamental equation founding all discounted flows models. Its main feature, as compared to the general cash flow models (e.g. DCF), is that the exit resale price is fixed at the end of a limited time frame (usually 5 years), rather than calculated on the basis of infinite flows (terminal value stemming fromthe Gordon Shapiro formula). This model allows various simple simulations -Appendix-C-19- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Bates The hypotheses and results of the equation appear on the following chart: calculation calculation High Low on 2009 on 2010E hypo Hypo Net profit after corporate incometax Exit P/E (Price/net earnings ratio) after N years 7 8 10 7 J discount rate (expected return) 34.0% 34.0% 25.0% 37.0% G growth rate of Cash Flows on period of N years 0.0% 0.0% 5.0% -5.0% N Reference period (business plan horizon) D pay out ratio 85.0% 85.0% 100.0% 50.0% coefft A coefft B Entry (acquisition) P/E Acquisition price at this P/E Hypotheses on 2009 and 2010 The central assumptions correspond to medium term projections using a 0 % rate of growth in earnings. The selling P/E is conservatively considered equal to 7 to 8, well below the present market average. The pay out ratio is fixed at a high 85%, assuming that capex are limited. We fixed the discount factor at 34%, which corresponds to the weighted average calculated in table 4.2. High and low hypotheses We assumed a selling P/E of 10 and 7 With the most pessimistic assumptions, i.e.: ·Growth in earnings (decrease) -5% ·Discount factor 37% (which is the gross margin calculation risk factor. Table 4.2). ·50% pay-out ratio We reached an entry P/E of only 2. -Appendix-C-20- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Bates (cont) Alternatively, considering an exit P/E of 10 (relatively high) and a reduced discount factor, of 25%, we deduct a price of £4,277,000. It is worth noting that the Bates equation “invents“ nothing as compared to other methods: providing that the business plan assumptions are actually fulfilled, the entry price to which the acquirer can accept to purchase the company and get the expected return, will be exactly the entry acquisition price as given by the model. In summary, even using a relatively penalising 34% discount factor, the Bates equation when applied under the above scenarios, leads to entry prices which would justify acquisition levels around £2,000,000. Sinking fund model First introduced by Lazard1, then included by HBC in itsIS/IE-AC global M&A valuation model2, the sinking fund based approaches have been particularly designed to evaluate companies in view of take-over/merger operations. The mathematical heart of the method is the “sinking fund”: capital invested in “financially amortizable assets” (typically: goodwill) must reimbursed within a certain period of time fixed by the investor. Every year, part of the cash flows are therefore reserved and invested at ST market rates into a “sinking fund”. At the end of the period, the cumulated sinking fund will equal the capital initially invested into the financially amortizable assets. The intermediate cash flows are invested at short-term financial market rates, usually well below the discount factor itself ( classical opportunity cost or WACC), which truly corresponds to real business life. 1 Revue Analyse financière, first quarter 1973 2 Exposed in Evaluation des sociétés, Vuibert gestion, 1988 -Appendix-C-21- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Sinking fund model (cont) The sinking fund method is therefore both financially and mathematically adequate and concrete. The results tend to be conservative, however, since the acquirer requests the full pay-back of its initial investment – which basically means that the terminal value is zero- whereas other methods consider an infinite ongoing period (Gordon Shapiro, Bates, DCF, EVA…) where goodwill +/- maintains its value over time. The parameters are therefore: -The growth rate of financial flows, which is integrated in the comprehensive HSBC formula -The classical discount rate, different from - higher than: -The rate of short term risk less placements -The reimbursement (imposed pay-back) required period -Appendix-C-22- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Sinking fund model (cont) The correct calculation inputs the free cash flows but EBITDA is often used as an alternative, whenever the tax situation is unclear and the interest expense minimal, which is the case with Xfone UK (formula 2 below): Formula 1 with free cash flows (HSBC formula) calculation calculation High Low on 2009 on 2010E hypo Hypo Assets, non financially amortizable (NFAA) 0 0 0 0 Gross operating cash flow Cash flow after remuneration of NFAA at discount rate J% Increase in needs in working capital 0 "Super" FreeCash flowafter NFAA rem. at J% J discount rate (expected return) 34% 34% 25% 37% G growth rate of Cash Flows 0.0% 0.0% 5.0% -5.0% I return on intermediate flows, short term riskless invest. rate 1.0% 1.0% 2.0% 1.0% N requested pay back period in years 6 6 10 5 Snig intermediate coefficient K Value of cash flow multiple Value of financially amortizable assets FAA Global value ofdes revalued assetNFAA + FAA Net financial debt (interest bearing) 0 0 0 0 Value of company shares (Acquisition price) -Appendix-C-23- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Sinking fund model (cont) Formula 2 on basis of EBITDA (HSBC formula) calculation calculation High Low on 2009 on 2010E hypo Hypo Excess cash 0 0 0 0 Real estaterevaluation at market price 0 0 0 0 Assets, non financiallly amortizable (NFAA) 0 0 0 0 EBIT Depreciation EBITDA EBITDA after remuneration of NFAA at discount rate J% Increase in needs in working capital 0 EBITDA after NFAA rem. at J% J discount rate (expected return) 34% 34% 25% 37% G growth rate of cash Flows 0.0% 0.0% 5.0% -5.0% I return on intermediate flows, short term riskless invest. rate 1.0% 1.0% 2.0% 1.0% N requested pay back period in years 6 6 10 5 Snig intermediate coefficient K Value of cash flow multiple Value of financially amortizable assets FAA Global value ofdes revalued assetNFAA + FAA Net financial debt (interest bearing) 0 0 0 0 Value of company shares (Acquisition price) -Appendix-C-24- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): Sinking fund model (cont) Again, it is worth noting that the IS-IE/AC HSBC is clearly a conservative approach providing that: 1)The acquirer typically requires that his initial investment be paid back within 4 to 6 years and moreover: 2)Requests over this time-span an annual return on investment equal to the (high 34%) discount factor 3)The rate served on intermediate flows investments is a low ST riskless rate of +/ 1% The method is interesting in that it helps to determine an objective floor price, especially for service companies whose amortizable assets constitute the bulk of the balance sheet, which is the case for Xfone UK. For Xfone UK, the floor price would be clearly around £1,400,000 to £1,600,000, taking into account a reimbursement timeframe of 6 years and a discount factor of 34%. The DCF method The discounted cash-flows method is widely known and used in valuation exercises. For the Xfone UK case, we have successively used three WACCs as discount factors, based upon: 1.a 100% equity financing scheme 2.a 50/50 equity-debt financing structure 3.a 1/3 – 2/3 equity/debt ratio -Appendix-C-25- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): The DCF method A) DCF considering a 100% equity financing: Financial data INPUTS SALES 2009 Depreciation Investments Increase in needs in working capital Net financial debt 0 Next 5-year period (2010-2014) INPUTS Growth rate, next 5 years 0.0% Bank debts, % of total financing 0.0% Income tax rate 30.0% Interest on bank borrowings, after tax 4.0% Infinity period, beyond 5 years (>2014) Growth rate, long term 2.5% Bank debts, % of total financing 0.0% Interest on Bank borrowings, after tax 4.0% ESTIMATED CASH FLOWS Sales EBIT Interest expenses 0 0 0 0 0 0 0 Income tax rate 30% 30% 30% 30% 30% 30% 30% Net profit after tax + depreciation - Investments - increase in needs in working capital Free Cash flow Terminal value -Appendix-C-26- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): The DCF method (cont.) A) DCF considering a 100% equity financing (cont.): COST OF EQUITY AND DEBT Cost of equity 0% 0% 34% 34% 34% 34% 34% % equity of total LT capital (Ey + debt) 100% 100% 100% 100% 100% 100% 100% Net after tax cost of bank borrowings 4% 4% 4% 4% 4% 4% 4% % debt of total capital 0% 0% 0% 0% 0% 0% 0% WACC of the year (discount rate) 0% 34% 34% 34% 34% 34% WACC, cumulated (discount rate) 100% 134% 180% 241% 322% 432% Discounted free cash flows ENTREPRISE VALUE Enterprise Value terminal value in total - debt 0 Value of equity (acquisition price) B) DCF using a 50/50 debt to equity ratio: Next 5-year period (2010-2014) INPUTS Growth rate, next 5 years 0.0% Bank debts, % of total financing 50.0% Income tax rate 30.0% Interest on bank borrowings, after tax 4.0% Infinity period, beyond 5 years (>2014) Growth rate, long term 2.5% Bank debts, % of total financing 0.0% Interest on bank borrowings, after tax 4.0% -Appendix-C-27- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): The DCF method (cont.) B) DCF using a 50/50 debt to equity ratio (cont.): ESTIMATED CASH FLOWS Sales EBIT Interest expenses 0 0 0 0 0 0 0 Income tax rate 30% 30% 30% 30% 30% 30% 30% Net profit after tax + depreciation - Investments - increase in needs in working capital Free Cash flow Terminal value COST OF EQUITY AND DEBT Cost of equity 34% 34% 34% 34% 34% 34% 34% % equity of total LT capital (Ey + debt) 50% 50% 50% 50% 50% 50% 50% Net after tax cost of bank borrowings 4% 4% 4% 4% 4% 4% 4% % debt of total capital 50% 50% 50% 50% 50% 50% 50% WACC of the year (discount rate) 19% 19% 19% 19% 19% 19% WACC, cumulated (discount rate) 119% 142% 169% 201% 239% 284% Discounted free cash flows ENTREPRISE VALUE Enterprise Value terminal value in total - debt 0 Value of equity (acquisition price) -Appendix-C-28- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): The DCF method (cont.) C)DCF using a 2/3 – 1/3 debt to equity ratio: Next 5-year period (2010-2014) INPUTS Growth rate, next 5 years 0.0% Bank debts, % of total financing 67.0% Income tax rate 30.0% Interest on bank borrowings, after tax 4.0% Infinity period, beyond 5 years (>2014) Growth rate, long term 2.5% Bank debts, % of total financing 67.0% Interest on bank borrowings, after tax 4.0% ESTIMATED CASH FLOWS Sales EBIT Interest expenses 0 0 0 0 0 0 0 Income tax rate 30% 30% 30% 30% 30% 30% 30% Net profit after tax + depreciation - investments - increase in needs in working capital Free Cash flow Terminal value -Appendix-C-29- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): Intrinsic values (cont): The DCF method (cont.) C)DCF using a 2/3 – 1/3 debt to equity ratio (cont.): COST OF EQUITY AND DEBT Cost of equity 34% 34% 34% 34% 34% 34% 34% % equity of total LT capital (Ey + debt) 33% 33% 33% 33% 33% 33% 33% Net after tax cost of bank borrowings 4% 4% 4% 4% 4% 4% 4% % debt of total capital 67% 67% 67% 67% 67% 67% 67% WACC of the year (discount rate) 14% 14% 14% 14% 14% 14% WACC, cumulated (discount rate) 114% 130% 148% 168% 192% 218% Discounted free cash flows ENTERPRISEVALUE Enterprise Value terminal value in total - debt 0 Value of equity (acquisition price) Under these assumptions, the terminal value (above, bottom right) of £1,657,000 would represent about 3 times net 2014 earnings, which is fairly reasonable; the ratio terminal value/entry acquisition price stands at +/- 2, which is also acceptable. The DCF method is rather tricky to manipulate. For SWIFTNET, the price would be situated between £2 100 000 and £3 100000, using a debt to equity ratio ranging from 1 : 1 to 2 : 1. A 100% equity financing would penalise and even clearly underestimate the equilibrium price, due to the full impact of the 34% equity discount rate introduced into the model. -Appendix-C-30- 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): The pay-back calculation The pay-back approach used as an indicator in company valuation is the mere transposition of the popular method widely utilized in capital budgeting. As such, it should not be considered as a valuation method. It is nonetheless an interesting measure of the implied risk involved in the M&A investment as it provides an indication of the implicit duration needed to recuperate the initial investment. We have conducted the calculations using the net profit after tax, which is quite pessimistic as compared to alternative approaches using EBITDA or cash flows as inputs. Moreover, we have conservatively set the LT growth rate at 2-3%. Pay back calculation, 2-period model The table displayed below considers a 2-period sequence; a first 5-year horizon corresponding to the business plan and a LT period afterwards. This presentation is therefore coherent with the other methods, e.g. Bates or DCF. calculation calculation High Low on 2009 on 2010E hypo Hypo Calculated proposed transaction price(hypos) 2,800,000* 2,800,000* Net profit after corporate incometax P/E Price Earning at that price G growth rate of Cash Flows 0.0% 0.0% 5.0% -5.0% IH inflation on first business plan period N 2% 2% 1% 2% N business plan period (usually 4 to 5 years) 5 5 5 5 GLT long term growth beyond N 0.0% 0.0% 1.5% -1.0% ILT long terminflation rate beyond N 2% 2% 1% 2% CH deflated growth on N CH (GH-IH)/(1+IH), -1.48% -1.96% 3.96% -6.40% CLT Deflated growth, long term CLT (GLT -ILT)/(1+ILT) -2.0% -2.0% 0.5% -2.9% Pay back in years at acquisition price *Break down of calculated proposed transaction price 5. Xfone UK Evaluation Approach (Cont.) Valuation Approaches (cont.): The pay-back calculation (cont.): £ Cash payment Earn out from EbitDa up to approximately £2,200,000 ($3,500,000) Estimated retairment term's waver Calculated waver of 2 years Employment contract Total Under central assumptions, Xfone UK pay back is around 5 to 6 years for the above acquisition prices, alevel which can be considered as acceptable with regards to the risk involved. Respectfully, Yarel + Partners Certified Public Accountants (Israel) -Appendix-C-31- Appendix D – Financial Statements of Xfone, Inc. FINANCIAL STATEMENTS Xfone, Inc. and Subsidiaries CONSOLIDATED FINANCIAL STATEMENTS As of December 31, 2009 CONTENTS Reports of Independent Registered Public Accounting Firms D-2 Consolidated Balance Sheets D-5 Consolidated Statements of Operations D-7 Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income D-8 Consolidated Statements of Cash Flows D-9 Notes to Consolidated Financial Statements D-11 -Appendix-D-1- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Xfone, Inc. We have audited the accompanying consolidated balance sheet of Xfone, Inc. as of December 31, 2009, and the related consolidated statements of operations, changes in shareholders' equity and comprehensive income and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, and based on that of the other auditor, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Xfone, Inc. as of December 31, 2009, and the consolidated results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Baker Tilly Virchow Krause, LLP Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 30, 2010 -Appendix-D-2- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Xfone, Inc. We have audited the accompanying consolidated balance sheet of Xfone, Inc. as of December 31, 2008, and the related consolidated statements of operations, changes in shares' equity and comprehensive income and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We did not audit the financial statements of Xfone 018, Ltd., a 69% owned subsidiary, which statements reflect 4.7% of total consolidated assets as of December 31, 2008 and 10.2% of consolidated revenues for the year ended December 31, 2008. Those financial statements were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for Xfone 018, Ltd. as of December 31, 2008and for the year then ended is based solely on the report of the other auditor. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, and based on that of the other auditor, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Xfone, Inc. as of December 31, 2008, and the consolidated results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Stark Winter Schenkein & Co., LLP Stark Winter Schenkein & Co., LLP Denver, Colorado March 31, 2009 except for Note 19 dated April 29, 2009 -Appendix-D-3- Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of Xfone 018 Ltd. We have audited the accompanying balance sheet of Xfone 018 Ltd. ("the Company") as of December 31, 2008 and the related statements of operations, shareholders' equity (deficiency) and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion In our opinion, the financial statements referred to above, present fairly, in all material respects, the financial position of the Company as of December31, 2008 and the result of the operations, shareholders' equity (deficiency) and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. Yarel + Partners C.P.A (Isr.) /s/ Yarel + Partners Tel-Aviv, Israel March 31, 2009 except for Note 19 dated April 29, 2009 An Independent Member of BKR International -Appendix-D-4- Xfone, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaid expenses and other receivables Deferred taxes Inventory Total current assets BONDS ISSUANCE COSTS, NET OTHER LONG-TERM ASSETS FIXED ASSETS, NET OTHER ASSETS, NET GOODWILL Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements -Appendix-D-5- Xfone, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, CURRENT LIABILITIES: Short-term bank credit and current maturities of notes payable $ $ Short-term notes from related parties - Trade payables Other liabilities and accrued expenses Current maturities of obligations under capital leases Current maturities of bonds Total current liabilities DEFERRED TAXES, NET NOTES PAYABLE FROM THE UNITED STATES DEPARTMENT OF AGRICULTURE NOTES PAYABLE, NET OF CURRENT MATURITIES BONDS PAYABLES, NET OF CURRENT MATURITIES OBLIGATIONS UNDER CAPITAL LEASES, NET OF CURRENT MATURITIES OTHER LONG-TERM LIABILITIES SEVERANCE PAY Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Common stock of $0.001 par value: 75,000,000 shares authorized at December 31, 2009; 18,376,075 issued and outstanding at December 31, 2009and 2008 Additional paid-in capital Foreign currency translation adjustment ) ) Retained earnings (deficit) ) Total shareholders' equity Non – Controlling interest Total Equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements -Appendix-D-6- Xfone, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, Revenues $ $ Cost of revenues Non – recurring loss from distribution of calling cards in Israel - Gross profit Operating expenses: Research and development Marketing and selling General and administrative Non- recurring loss Total operating expenses Operating profit (loss) ) Financing expenses, net ) ) Other expenses ) ) Income (loss) before taxes ) Tax benefit Net income (loss) ) Less: Net (income) attributed to non-controlling interest ) ) Net income (loss) attributed to shareholders $ ) $ Basic net income (loss) per share $ ) $ Diluted net income (loss) per share $ ) $ Weighted average number of shares used for computing: Basic income (loss) per share Diluted income (loss) per share The accompanying notes are an integral part of these consolidated financial statements -Appendix-D-7- Xfone, Inc. andSubsidiaries STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME For the years ended December 31, 2008 and 2009 Number of Ordinary Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Retained Earnings (Deficit) Non – Controlling Interest Total Equity Balance at January 1, 2008 $ $ 26, 199,830 $ $ ) $ Issuance of stock options - - 1, 412,507 - - - Equity-based compensation expenses resulting from ASC 718-10-35 - Stock issued during the period, net of of issuance expenses : For cash - - - For acquisitions - - - Exercise of options 4 - - - Shares cancelled 63 - Currency translation - - - ) - - ) Net income - Total comprehensive income Balance at December 31, 2008 $ $ $ ) $ $ $ Balance at January 1, 2009 $ Equity-based compensation expenses resulting from ASC 718-10-35 - Currency translation - Net income (loss) - ) ) Total comprehensive income (loss) ) Balance at December 31, 2009 $ ) $ $ Equity-based compensation expenses resulting from SFAS 123(R) The accompanying notes are an integral part of these consolidated financial statements -Appendix-D-8- Xfone, Inc. and Subsidiaries STATEMENTS OF CASH FLOWS Years Ended December 31, Cash flow from operating activities: Net income (loss) $ ) $ Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation and amortization Compensationin connection with the issuance of warrants and options issued for professional services Impairment of goodwill - Accrued interest and exchange rate on bonds ) Gain onthe disposal of fixed assets ) - Decrease in account receivables Increase (decrease) in bad debt provision ) Decrease in inventories Decrease (increase) in long-term receivables ) Decrease (increase) in bonds issuance expenses, net ) Decrease in prepaid expenses and other receivables Decrease in long-term liabilities ) - Increase in trade payables Decreasein accrual for non-recurring loss - ) Decrease in other liabilities and accrued expenses ) ) Increase (decrease) in severance pay ) Decrease in deferred taxes ) ) Net cash provided by operating activities Cash flow from investing activities: Proceeds from short-term deposit - Purchase of equipment ) ) Purchase of equipment for the project under the United States Department of Agriculture ) ) Non recurring acquisition expenses - ) Change in long- term receivables - Proceeds from disposal of fixed assets - Acquisition of minority interest in Story Telecom, Inc. - ) Acquisition of NTS Communications, Inc. including acquisition costs - ) Net cash investing activities ) ) The accompanying notes are an integral part of these consolidated financial statements -Appendix-D-9- Xfone, Inc. and Subsidiaries STATEMENTS OF CASH FLOWS Years Ended December 31, Cash flow from financing activities: Repayment of long-term loans from banks and others ) ) Increase (decrease) in capital lease obligation, net ) Increase (decrease) in short-term bank credit, net Proceeds from long-term loans from banks Proceeds from long-term loan from the United States Department of Agriculture - Repayment of principal and interest on bonds ) ) Repayment of convertible notes - ) Proceeds from exercise of options - Proceeds from issuance of shares and detachable warrants, net of issuance expenses - Net cash provided by (used in) financing activities Effect of exchangerate changes on cash and cash equivalents ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of year Cash and cash equivalents at the end of year $ $ Supplemental disclosure of cash flows activities: Cash paid for: Interest $ $ Taxes $ $ Non-cash transactions: Acquisition of assets and liabilities of Cybergate, Inc. $ - $ Purchase of fixed assets via capital lease $ $ - Capitalization of finance expenses related with acquisition costs of NTS Communications $ - $ The accompanying notes are an integral part of these consolidated financial statements -Appendix-D-10- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 1 -Organization and Nature of Business A. Xfone, Inc. ("Xfone" or "the Company") was incorporated in Nevada, U.S.A. in September 2000 and is a holding and managing company providing voice, video and data telecommunications services, including: local, long distance and international telephony services; video; prepaid and postpaid calling cards; cellular services; Internet services; messaging services (Email/Fax Broadcast, Email2Fax and Cyber-Number); and reselling opportunities, with operations in the United States, United Kingdom and Israel. Xfone serves customers worldwide. Xfone's holdings in subsidiaries as of December 31, 2009 were as follows: ● NTS Communications, Inc. ("NTS") and its sevenwholly owned subsidiaries, NTS Construction Company, Garey M. Wallace Company, Inc., Midcom of Arizona, Inc., Communications Brokers Inc., NTS Telephone Company, LLC, NTS Management Company, LLC and PRIDE Network, Inc. - wholly ownedU.S. subsidiary. ● Xfone USA, Inc. and its two wholly owned subsidiaries, eXpeTel Communications, Inc. and Gulf Coast Utilities, Inc. (collectively, "Xfone USA")- wholly owned U.S. subsidiary. ● Swiftnet Limited ("Swiftnet") - wholly owned U.K. subsidiary. ● Equitalk.co.uk Limited ("Equitalk") - wholly owned U.K. subsidiary. ● Auracall Limited ("Auracall") - wholly owned U.K. subsidiary. ● Story Telecom, Inc. and its wholly owned U.K. subsidiary, Story Telecom Limited (collectively, "Story Telecom") - wholly owned U.S. subsidiary. ● Xfone 018 Ltd. ("Xfone 018") - majority owned Israeli subsidiary in which Xfone holds a 69% ownership share. Subsequent December 31, 2009, the Company’s board of directors made a strategic decision to concentrate onits operations in the U.S.As a result of this decision, the Company has decided to discontinue its operations in the U.K. and Israel. On January 29, 2010, the Company entered into an agreement (the “Agreement”) with Abraham Keinan, a significant shareholder and Chairman of the Board of the Company (“Keinan”), and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Keinan (“Buyer”), for the sale of Swiftnet, Auracall, Equitalk and Story Telecom (the “UK Subsidiaries”), which Xfone owns (the “Transaction”). Pursuant to the Agreement, the consideration to be paid by Buyer and/or Keinan to Xfone shall becomprised of the following three components: 1.A release of the Company from the repayment of Iddo Keinan'sLoan (see also note 8). 2.A release of the Company from its obligation to Bank Leumi (UK) Plc. for of £150,000 ($241,373), thereby releasing the Company from its obligation to Bank Leumi (UK) Plc. 3.An annual earn-out payment over the following years beginning on the consummation of the Transaction.The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325 in the aggregate. The Closing of the Transaction is subject to approval by the holders of a majority of the Company’s common stock entitled to vote, which shall be obtained at a special meeting of the Company’s shareholders to be held not later than July 31, 2010. On March 2, 2010, a non-binding memorandum of understanding (the “MoU”) was entered into by and among the Company, its 26% minority interest partner (the “Minority Partner”) in Xfone 018 and Marathon Telecom Ltd. (“Marathon Telecom”), for the sale by the Company and the Minority Partner of their aggregate holdings (95%) in Xfone 018 to Marathon Telecom. The MoU provides for an all cash transaction. -Appendix-D-11- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 1 -Organization and Nature of Business (Cont.) B. On February 26, 2008 (the “Closing Date”), the Company completed its acquisition of NTS Communications, Inc. ("NTS")pursuant to that certain Stock Purchase Agreement (the “Purchase Agreement”) entered into on August 22, 2007 with NTS, and the equity owners of NTS as sellers (the “NTS Shareholders”), as amended on February 14, 2008 and February 26, 2008. Upon closing of the acquisition, NTS and its six wholly owned subsidiaries, NTS Construction Company, Garey M. Wallace Company, Inc., Midcom of Arizona, Inc., Communications Brokers, Inc., NTS Telephone Company, LLC, and NTS Management Company, LLC became the Company's wholly owned subsidiaries. The purchase price for the acquisition was approximately $42,000,000 (excluding acquisition related costs), plus (or less) (i) the difference between NTS’ estimated working capital and the working capital target for NTS as set forth in the Purchase Agreement, and (ii) the difference between amounts allocated by NTS for its fiber optic network build-out project anticipated in Texas and any indebtedness incurred by NTS in connection with this project, each of which was subject to the Company’s advance written approval.After applying this formula, the final aggregate purchase price was calculated as $41,900,000, and was paid by the Company as follows: $35,414,715 was paid in cash; and 2,366,892 shares of the Company’s common stock, were issued to certain NTS Shareholders who elected to reinvest all or a portion of their allocable sale price in the Company’s Common Stock, pursuant to the terms of the Purchase Agreement. The Company’s Board of Directors determined, in accordance with the Purchase Agreement, the number of shares of the Company’s Common Stock to be delivered to each participating NTS Shareholder by dividing the portion of such NTS Shareholder’s allocable sale price that the NTS Shareholder elected to receive in shares of the Company’s Common Stock by 93% of the average closing price of the Company’s Common Stock on the NYSE Amex LLC (formerly, the American Stock Exchange and the NYSE Altermext US, LLC) for the ten consecutive trading days preceding the trading day immediately prior to the Closing Date (i.e., $2.74). The aggregate sales price reinvested by all such NTS Shareholders was $6,485,284. On December 28, 2009, we and the NTS Sellers entered into a certain General Release and Settlement Agreement in order to resolve all issues related to the calculation and determination of the final purchase price of the NTS Purchase Agreement, including all issues which have been the subject of a proposed arbitration between the parties (hereinafter referred to as the “Disputed Issues”) by compromise and settlement. As consideration for this settlement, the Company agreed to pay to the NTS Sellers a total of $310,000. -Appendix-D-12- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 1 -Organization and Nature of Business (Cont.) The following table summarizes the fair values of the assets acquired and liabilities assumed, as of February 26, 2008: NTS Communications, Inc. Current assets, excluding cash acquired $ Fixed assets Total assets acquired Current liabilities Long-term liabilities Total liabilities assumed Net assets acquired $ Acquired net assets (100%) $ Purchase price: Cash paid, net(*) (**) $ Fair market value of stock and options issued Acquisition costs Total Customer relationship License Goodwill $ (*)Includes $6,485,284 that was received for the issuance of 2,366,892shares of the Company's commonstock. (**) On December 28, 2009, the Company and the NTS Shareholders entered into a Settlement Agreement in order to resolve all issues related to the calculation and determination of the final purchase price of NTS. As consideration of the settlement the Company paid in January 2010 to NTS shareholders a total of $310,000.The Company reserved for the full amount of the aforesaid disputed issues and as a result of the settlement it had reversed the excess portion of the reserve over the settled amount. As a result, the purchase price of NTS was reduced by the excess portion of the reserve at the amount of $677,680. The following unaudited pro forma condensed consolidated results of operations have been prepared as if the acquisition of NTS had occurred as of January 1, 2008: Year ended December 31, 2008 Net revenues $ Net profit $ Net profit per share: Basic and diluted $ Net profit per share: Basic and diluted The unaudited pro forma condensed consolidated results of operations are not necessarily indicative of the results that would have occurred had the acquisition occurred as of January 1, 2008, nor are they necessarily indicative of the results that may occur in the future. C. On November 26, 2008, Xfone USA, Inc., entered into a Sale and Purchase Agreement (the “Agreement”) with Cybergate, Inc. (“Cybergate”), pursuant to which Xfone USApurchased all of Cybergate’s operations. Cybergate is a provider of Internet services including Internet access, web and server hosting, data services and e-mail. The purchase price was an amount equal to 50% of collected receivables derived from Cybergate's operations up to $500,000, which is to be paid to Cybergate in monthly installments equal to 50% of the prior month’s collected receivables derived from Cybergate's operations as the same shall be billed on a regular basis by Xfone USA.The Agreement and the closing of the sale and purchase have an effective date of November 1, 2008.The acquisition was not significant from an accounting perspective. D. Liquidity As of December 31, 2009, the Company reported a working capital deficit of $15,388,200 compared to a deficit of $8,137,895 on December 31, 2008. In order to overcome the deficit in the Company's working capital, the Company's management took the following actions: (i) On January 29, 2010, the Company entered into an agreement with Mr. Keinan and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan to divestiture its UK operations for a value of approximately $4,500,000 in total proceeds and future savings. Upon the approval of the transaction to divestiture the UK operations by the Company's shareholder, The Company will be immediately relieved from short-term notes of approximately $1,700,000; (ii) On March 2, 2010, the Company signed a non-binding memorandum of understanding (the “MoU”) for the sale of its holdings in Xfone 018 to Marathon Telecom. The MoU provides for an all cash transaction; (iii) On March 23, 2010, the Company entered into a securities purchase agreement with Burlingame Equity Investors, LP for the issuance of its common shares, a senior promissory note and warrants to purchase its common stock, for an aggregate consideration of $6,000,000; (iv) On March 23, 2010, the Company entered into a securities purchase agreement with certain investors affiliated with Gagnon Securities LLC, for the issuance of its common stock for an aggregate consideration of $575,000; and (v) as of December 31, 2009 the Company's current liabilities includes short-term credit line and notes payable of approximately $5,600,000 with the Company's commercial bank. The Company's management is negotiating the renewal of the notes and the credit line with the bank and it believes that upon resolution of the negotiation the Company will repay most of the amount after December 31, 2010. -Appendix-D-13- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 2 - Significant Accounting Policies The financial statements are prepared in accordance with generally accepted accounting principles in the United States. The significant accounting policies followed in the preparation of the financial statements, applied on a consistent basis, are as follows: A. Principles of Consolidation and Basis of Financial Statement Presentation The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America ("US GAAP") and include the accounts of the Company and its subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Minority interest in the loss of a subsidiary will be recorded according to the respective equity interest of the minority and up to its exposure and/or legal obligation to cover the subsidiary losses inthe event that equity is reduced to zero or below. B. Foreign Currency Translation For operations in local currency environments, assets and liabilities are translated at year-end exchange rates with cumulative translation adjustments included as a component of shareholders’ equity and income and expense items are translated at average foreign exchange rates prevailing during the year. Foreign currency transactions gains and losses are included in the results of operations. C. Subsequent events The Company evaluates events occurring after the date of the financial statements for events requiring recording or disclosure in the financial statements. D. Cash and cash equivalents Cash and cash equivalents consist of cash and temporary investments with maturities of three months or less when purchased. E. Restrictedcash At December 31, 2007 restricted cash include proceeds from the issuance of securities to Israeli institutional investors, for total gross proceeds of NIS 100,382,100 (approximately $25,562,032) par value bonds (Series A). The proceeds were invested in weekly interest-bearing deposits and were transferred to the Company's control upon the fulfillment of the following conditions: (i) that the Company raised an aggregate of at least $20.0 million in equity financings; and (ii) that the conditions for the consummation of the acquisition of NTS Communications, Inc. had been met. These conditions were satisfied during February 2008. -Appendix-D-14- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 2 - Significant Accounting Policies (Cont.) F. Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less the allowance for uncollectible accounts. The Company uses the allowance method to account for uncollectible accounts receivable balances. Under the allowance method, estimate of uncollectible customer balances is made using factors such as the credit quality of the customer and the economic conditions in the market. An allowance for doubtful accounts is determined with respect to those amounts that the Company has determined to be doubtful of collection. When an account balance is past due and attempts have been made to collect the receivable through legal or other means the amount is considered uncollectible and is written off against the allowance balance. Accounts receivable are presented net of an allowance for doubtful accounts of $716,798 and $1,251,946 at December 31, 2009 and 2008, respectively. G. Inventories Inventory consists primarily of fiber optic equipment and telephone equipment to be installed atthe Company'scustomers, which is carried at the lower of cost (determined principally on either an average cost or first-in, first-out basis) or market. H. Fixed Assets Fixed Assets are stated at cost. Depreciation is calculated based on a straight-line method over the estimated useful lives of the assets. Annual rates of depreciation are as follows: Useful Life Communication equipment 3-15 years Fiber network 30 years Construction equipment 5 years Equipment held under lease 4-15years Office furniture and equipment 5-15 years Development costs 3 years Computer equipment 5-7 years Motor vehicles 4-5 years Building and plant 4-30 years Property and equipment of the Company and its subsidiaries are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The recoverability of assets to be held and used is measured by a comparison of the carrying amount of such assets to the future undiscounted cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. As of December31, 2009 and 2008, no impairment losses were identified for property and equipment. Depreciation expenses amounted to $3,608,984 and $3,319,725 for the years ended December31, 2009 and 2008, respectively. The Companycharges the cost of maintenance and repairs, including the cost of replacing minor items not constituting substantial betterments, principally to cost of revenues as these costs are incurred. -Appendix-D-15- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 2 - Significant Accounting Policies (Cont.) I. Other Intangible Assets Other intangible assets with determinable lives consist of: · License to provide communication services in Israel and are amortized over the 20 year term of the license; and · Customer relations and trade name related to mergers and acquisitions are amortized over a period between 2-13 years from the date of the purchase. J. Long-Lived Assets The Company periodically evaluates the recoverability of the carrying amount of long-lived assets (including property, plant and equipment, and intangible assets with determinable lives) whenever event or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable. The Company evaluates events or changes in circumstances based on a number of factors including operating results, business plans and forecasts, general and industry trends and, economic projections and anticipated cash flows. Impairment, if any, is assessed when the undiscounted expected future cash flows derived from an asset are less than its carrying amount. Impairment losses are measured as the amount by which the carrying value of an asset exceeds its fair value and are recognized in earnings. The Company also continually evaluates the estimated useful lives of all long-lived assets and periodically revises such estimates based on current events. At December 31, 2009, the Company believes its long- lived assets are recoverable. K. Revenue Recognition The Company's source of revenues results from charges to customers for the call minutes they use while on the Company's telecommunications system. Such revenues are recognized at the time this service is rendered. Amounts prepaid by customers are deferred and recorded as a liability and then recorded as revenue when the customer utilizes the service. Messaging services customers are charged on a per minute basis, per fax page or email. Commissions to agents are accounted as marketing costs for the Company. Revenue for services is recognized when the related services are provided. Payments received in advance are deferred until the service is provided. The Companyreports taxes imposed by governmental authorities on revenue producing transactions betweenit andits customers in the consolidated financial statements on a net basis. L. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Examples of significant estimates include: the allowance for doubtful accounts, the recoverability of plant, property and equipment, the recoverability of intangible assets and other long-lived assets, unbilled revenues, fair values of financial instruments, unrecognized tax benefits, valuation allowances on tax assets, accrued expenses, contingencies and allocation of purchase prices in connection with business combinations. -Appendix-D-16- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 M. Earnings Per Share Basic earning per share (EPS) is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. For the year ended December 31, 2009 and 2008, there were no dilutive shares as all options and warrants were out-of-the-money. N. Income Taxes The Company and its subsidiaries account for income taxes in accordance with FASB ASC No.740, “Income Taxes.” This topic prescribes the use of the liability method, whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates that will be in effect when the differences are expected to reverse. The Company and its subsidiaries provide a valuation allowance, if necessary, to reduce deferred tax assets to their estimated realizable value. Deferred tax liabilities and assets are classified as current or non-current based on the classification of the related asset or liability for financial reporting, or according to the expected reversal dates of the specific temporary differences if not related to an asset or liability for financial reporting. The Companyuses a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return. The first step is recognition:the Companydetermines whether it is more likely than not that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. In evaluating whether a tax position has met the more-likely-than-not recognition threshold,the Companypresumes that the position will be examined by the appropriate taxing authority that has full knowledge of all relevant information. The second step is measurement: a tax position that meets the more-likely-than-not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Differences between tax positions taken in a tax return and amounts recognized in the financial statements will generally result in one or more of the following: an increase in a liability for income taxes payable, a reduction of an income tax refund receivable, a reduction in a deferred tax asset, or an increase in a deferred tax liability. O. Fair Value Measurements Fair value of financial and non-financial assets and liabilities is defined as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. The three-tier hierarchy for inputs used in measuring fair value, which prioritizes the inputs used in the methodologies of measuring fair value for assets and liabilities, is as follows: Level 1 – Quoted prices in active markets for identical assets or liabilities Level 2 – Observable inputs other than quoted prices in active markets for identical assets and liabilities Level 3 – No observable pricing inputs in the market Financial assets and financial liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurements. The Company’s assessment of the significance of a particular input to the fair value measurements requires judgment, and may affect the valuation of the assets and liabilities being measured and their placement within the fair value hierarchy. -Appendix-D-17- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 P. Stock-Based Compensation Stock-based compensation expense recognized during the period is based on the value of the portion of share-based awards that are ultimately expected to vest during the period. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model. The fair value of restricted stock is determined based on the number of shares granted and the closing price of the Company’s common stock on the date of grant. Compensation expense for all share-based payment awards is recognized using the straight-line amortization method over the vesting period. Q. Derivative instruments The Company recognizes all of its derivative instruments as either assets or liabilities on the balance sheet at fair value. For derivative instruments that are designated and qualify as a cash flows hedge (i.e., hedging the exposure to variability in expected future cash flows that is attributable to a particular risk), the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Any gain or loss on a derivative instrument in excess of the cumulative change in the present value of future cash flows of the hedged item is recognized in current earnings during the period of change. To protect against the increase in value of forecasted foreign currency cash flows resulting from bond liability in New Israeli Shekel (“NIS”) during 2009, the Company instituted a foreign currency cash flow hedging transaction. The Company hedges portions of the anticipated bond payment in NIS for a period of 3 months with forward contracts. These forward contracts were designated as cash flow hedges and are all effective as hedges of these expenses. The amount recorded in financing expenses in the Consolidated Statements of Operations for the year ended December 31, 2009 that resulted from the above referenced hedging transactions was $5,374. As of December 31, 2009, there are no outstanding forward contracts. R. Goodwill and Indefinite-Lived Purchased Intangible Assets Goodwill is the excess of the acquisition cost of businesses over the fair value of the identifiable net assets acquired. Impairment testing for goodwill is performed annually in the fourth fiscal quarter or more frequently if indications of potential impairment exist. The impairment test for goodwill uses a two-step approach, which is performed at the reporting unit level.The Company hasdetermined that in its case, the reporting units are its operating segments since that is the lowest level at which discrete, reliable financial and cash flow information is regularly reviewed by its chief operating decision maker. Step one compares the fair value of the reporting unit (calculated using a market approach and/or a discounted cash flow method) to its carrying value. If the carrying value exceeds the fair value, there is a potential impairment and step two must be performed. Step two compares the carrying value of the reporting unit’s goodwill to its implied fair value (i.e., fair value of reporting unit less the fair value of the unit’s assets and liabilities, including identifiable intangible assets). If the implied fair value of goodwill is less than the carrying amount of goodwill, impairment is recognized. The Company reviews the reasonableness of the carrying value of its goodwill annually as of December 31, unless an event or change in circumstances requires an interim reassessment of impairment. During 2008 no impairment losses were identified. During 2009, impairment losses in the amount of $21,147,745 were recognized (See Note 6). -Appendix-D-18- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 S. Reclassification Certain amounts in the 2008 financial statements have been reclassified to conform to the current year presentation. Such classification did not impact the Company's gross profit, net income or cash provided by operating activities. T. Recent Accounting Pronouncements 1. On January 1, 2009, the Company adopted authoritative guidance issued by the Financial Accounting Standards Board Accounting Standards ("FASB") on business combinations. The guidance retains the fundamental requirements that the acquisition method of accounting (previously referred to as the purchase method of accounting) be used for all business combinations, but requires a number of changes, including changes in the way assets and liabilities are recognized and measured as a result of business combinations. It also requires the capitalization of in-process research and development at fair value and requires the expensing of acquisition-related costs as incurred. The Company has not completed any business combinations since January 1, 2009.Accordingly, adoption of the new guidance has not impacted the Company’s financial statements. 2. In March 2008, the FASB issued new accounting guidance which requires enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. This guidance is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008; earlier adoption is encouraged. The adoption of this guidance did not have a material impact on the Company’s consolidated financial position, results of operations, or cash flows. 3. In December 2007 the FASB issued new accounting guidance which establishes accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. This guidance changes the way the consolidated income statement is presented. It requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the non-controlling interest. It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the non-controlling interest. This guidance establishes disclosure requirements in the consolidated financial statements, which will enable users to clearly distinguish between the interests of the parent’s owners and the interests of the non-controlling owners of a subsidiary. The guidance is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008; earlier adoption is prohibited. The adoption of this guidance did not have a material impact on the Company's consolidated financial position, results of operations or cash flows. 4. On July1, 2009, the Company adopted the authoritative guidance on fair value measurement for nonfinancial assets and liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). Adoption of the new guidance did not have an impact on the Company's consolidated financial statements. -Appendix-D-19- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 5. In April 2009, the FASB issued additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased. The guidance also includes identifying circumstances that indicate a transaction is not orderly for fair value measurements. The Company adopted the new guidance as of the period ending June 30, 2009. The adoption of the newly issued guidance did not have a material impact on the Company's consolidated financial position, results of operations or cash flows. 6. On July 1, 2009, the Financial Accounting Standards Board Accounting Standards Codification™ (“Codification” or “ASC”) became the single source of authoritative GAAP (other than rules and interpretive releases of the U.S. Securities and Exchange Commission). The Codification is topically based with topics organized by ASC number and updated with Accounting Standards Updates (“ASUs”). ASUs will replace accounting guidance that historically was issued as FASB Statements (“SFAS”), FASB Interpretations (“FIN”), FASB Staff Positions (“FSP”), Emerging Issue Task Force (“EITF”) Issues or other types of accounting standards. The Codification became the single authoritative source for U.S. GAAP, replacing the mix of accounting standards that have evolved over the last fifty plus years. While not intended to change U.S. GAAP, the Codification significantly changes the way in which accounting literature is organized. The Codification became effective September 30, 2009 for the Company and disclosures within this Annual Report on Form 10-K have been updated to reflect the change. Note 3 -Prepaid Expenses, Other Receivables and Deposits December 31, Unbilled revenues $ $ Prepaid expenses Tax authorities Other receivables $ $ -Appendix-D-20- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 4 - Fixed Assets December 31, Cost Communication equipment $ $ Fiber network Office furniture and equipment Development costs Computer equipment Construction equipment Motor vehicles Building and plant Accumulated Depreciation Communication equipment Fiber network Office furniture and equipment Development costs Computer equipment Construction equipment Motor vehicles Building andPlant $ $ -Appendix-D-21- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 Note 5 - Other Assets The breakdown of intangible assets as of December31, 2009 and 2008 was as follows: Customer Relationships Trade Name License Total December31, 2009 Cost $ Accumulated amortization Net $ December31, 2008 Cost $ Accumulated amortization Net $ Based on the intangible assets in service as of December31, 2009, estimated amortization expense for each of the next five years ending December31 is as follows: Amortization expense $ Amortization expenses amounted to $726,836 and $660,190 for the years ended December31, 2009 and 2008, respectively. Note 6 - Goodwill The following table presents the changes in goodwill allocated to the Company's reportable segments during 2009 and 2008: US UK Total Balance as of December31, 2007 $ $ $ Acquisition of Story Telecom, Inc. - Acquisition of NTS Communications, Inc. - Foreign currency translation adjustment - Balance as of December31, 2008 Adjustment resulting a settlement agreement ) ) Foreign currency translation adjustment - Goodwill impairment ) - ) Balance as of December31, 2009 $ - $ $ Evaluating goodwill for impairment involves the determination of the fair value of the Company's reporting units in which the Company has recorded goodwill. A reporting unit is a component of an operating segment for which discrete financial information is available and reviewed by management on a regular basis. The Company has determined that its reporting units are its segments. Inherent in the determination of fair value of its reporting units are certain estimates and judgments, including the interpretation of current economic indicators and market valuations as well as the Company's strategic plans with regard to its operations. To the extent additional information arises or its strategies change, it is possible that the Company's conclusion regarding goodwill impairment could change, which could have a material effect on its financial position and results of operations. -Appendix-D-22- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 and 2008 In the fourth quarter of 2009, in connection with the annual test of goodwill impairment, impairment was identified and recorded in an aggregate amount of $21,147,745related to the United States reporting units. During the fourth quarter, the continuing and accelerating deterioration of general economic conditions including shortfalls against the Company's anticipated operating profitability resulted in lower expectations for growth and profitability in legacy copper network operation in future periods. In addition, the Company experienced a continued decline in its stock price reflecting a further reduction in a market participant’s view of fair value of its underlying reporting units. In evaluating whether goodwill was impaired, the Company compared the fair value of the reporting units to which goodwill is assigned to their carrying value (Step 1 of the impairment test). In calculating fair value, the Company used a weighting of the valuations calculated using market multiples and the income approach. The income approach is a valuation technique under which the Company estimates future cash flows using the reporting units’ financial forecasts. Future estimated cash flows are discounted to their present value to calculate fair value. The summation of the Company's reporting units’ fair values must be compared toits market capitalization as of the date of the impairment test. In the situation where a reporting unit’s carrying amount exceeds its fair value, the amount of the impairment loss must be measured. The measurement of the impairment (Step 2 of the impairment test) is calculated by determining the implied fair value of a reporting unit’s goodwill. In calculating the implied fair value of goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. The goodwill impairment is measured as the excess of the carrying amount of goodwill over its implied fair value. In determining the fair value of the Company reporting units under the income approach, the Company expected cash flows are affected by various assumptions. Fair value on a discounted cash flow basis uses forecasts for 5 to 10year period with a residual growth rate of approximately two percent thereafter. Management's business plans and projections were used as the basis for expected future cash flows. Information regarding the nonrecurring fair value measurement completed during the year ended December 31, 2009: Fair value as of measurement date Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs Impairment charge (Level 1) (Level 2) (Level 3) Goodwill related to US segment $
